Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 1 of 86




  [REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED.]



                       Exhibit A
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 2 of 86
                               CONFIDENTIAL

1                        UNITED STATES DISTRICT COURT
2                       NORTHERN DISTRICT OF CALIFORNIA
3
4
5       JAYSON HUNTSMAN, on behalf           )
        of himself and all others            )
6       similarly situated,                  )
                                             )
7                   Plaintiff,               )
                                             )
8       vs.                                  ) Case No. 4:19-cv-00081-PJH
                                             )
9       SOUTHWEST AIRLINES CO.,              )
                                             )
10                  Defendants.              )
                                             )
11
12
13
14                                   CONFIDENTIAL
15
16                 REMOTE DEPOSITION OF JAYSON HUNTSMAN
17                         Monday, November 16, 2020
18
19
20
21
22
23      Reported Remotely and Stenographically by:
24      JANIS JENNINGS, CSR No. 3942, CLR, CCRR
25      Job No. 4332564

                                                                 Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 3 of 86
                               CONFIDENTIAL

1

2

3

4

5

6

7                   REMOTE DEPOSITION OF JAYSON HUNTSMAN, located

8       in Las Vegas, Nevada, taken on behalf of the Defendants,

9       beginning at 8:06 a.m., on Monday, November 16, 2020,

10      sworn in by Janis Jennings, Certified Shorthand Reporter

11      No. 3942, CLR, CCRR.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 2

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 4 of 86
                               CONFIDENTIAL

1        REMOTE APPEARANCES:
2
3              ON BEHALF OF PLAINTIFF:
4                        OUTTEN AND GOLDEN LLP
5                        BY:      MICHAEL SCIMONE, ESQ.
6                                 MICHAEL DANNA, ESQ.
7                        685 3rd Avenue
8                        25th Floor
9                        New York, New York               10017
10                       mscimone@outtengolden.com
11                       mdanna@outtengolden.com
12
13                       THOMAS G. JARRARD, ESQ.
14                       1020 North Washington Street
15                       Spokane, Washington               99201
16                       425.239.7290
17                       tjarrard@att.net
18
19
20
21
22
23
24
25

                                                                Page 3

                               Veritext Legal Solutions
                                    866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 5 of 86
                               CONFIDENTIAL

1       APPEARANCES:

2

3            ON BEHALF OF DEFENDANT:

4                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

5                   BY:   BRIAN D. BERRY, ESQ.

6                         KRISTIN S. HIGGINS, ESQ.

7                   Steuart Tower, Suite 1300

8                   One Market Plaza

9                   San Francisco, California            94105

10                  415.442.4810

11                  brian.berry@ogletree.com

12                  kristin.higgins@ogletree.com

13

14           ALSO REMOTELY PRESENT:

15                  CHRIS MABERRY, ESQ., Southwest Airlines

16                  BROOK PATTERSON, Southwest Airlines

17                  GREGG EISMAN, Videographer

18

19

20

21

22

23

24

25

                                                                 Page 4

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 6 of 86
                               CONFIDENTIAL

1    multiple people from management at the military
2    resolution boards and also the Employee Relations
3    complaints that I spoke directly to, including, I
4    believe, Captain Dave Retnam.              Captain Alan Kasher
5    was there.     Those were for the military resolution
6    boards.
7                There's been several other individuals, but
8    as my defined role as a Oakland representative, my
9    initial contact would be Captain Dave Eggers.
10               MR. BERRY:     Okay.      Can we take a five-minute
11   break?    I just want to fill up coffee, get some
12   water, let you stretch your -- stretch as well.
13   Again, Jayson -- Mr. Huntsman, do let us know if
14   your back is bothering you at anytime.
15               THE WITNESS:      I am feeling great right now.
16   Thank you for -- thank you for clarifying.
17               MR. BERRY:     Okay.      Let's take five minutes.
18   Thanks.
19               THE VIDEOGRAPHER:         Off the record at
20   9:11 a.m.
21               (Off the record.)
22               THE VIDEOGRAPHER:         Back on the record at
23   9:21 a.m. Pacific Time.
24   BY MR. BERRY:
25       Q.      Mr. Huntsman, I want to talk for a bit about

                                                               Page 56

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 7 of 86
                               CONFIDENTIAL

1    scheduling.     How is a pilot's schedule set?
2               MR. SCIMONE:       Objection.
3    BY MR. BERRY:
4        Q.     And by "schedule," I mean work schedule.
5    How is your work schedule set at Southwest Airlines?
6        A.     I can -- I will try to give you a -- in
7    general.     I could literally speak hours about
8    scheduling.     In general, a bid is put out for early
9    in the month, so that closes -- the initial bid
10   closes initially, I believe, on the 9th of the
11   month, and that would be for the initial bid.
12              A secondary bid for what would be called "a
13   blank line is" held later in the month, and that
14   closes, I believe, on the 19th of the month.
15              In between both of those segments you have
16   what's called "trip trade giveaway."                   That's another
17   way that pilots pick up or try to give away work.
18   That opens on different days, depending upon the
19   earlier lines that I've spoke of.                   It also could be
20   affected if you have training that month.                   You could
21   have a lock on your board which could change your
22   dates for trade.       And it can also be affected by
23   other things, such as your vacation lines,
24   et cetera.
25              But, in general, pilots will bid a line, and

                                                                  Page 57

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 8 of 86
                               CONFIDENTIAL

1    then they will use -- historically, they will wait
2    until the 25th of the month to do what's called
3    "enhance line improvement trip trade," which they
4    would normally set their final schedules.                 And when
5    I say "final," I will caveat that with schedules
6    change day to day, depending upon different
7    techniques that pilots use.
8               They may be looking for a quality of life.
9    They may be looking for maximum pay.                 Or something
10   in their personal life may change, and they want to
11   alter their schedule that way.                 So I know that's a
12   lot, but that's -- I could dive down much deeper,
13   because there are many, many different ways to set
14   your schedule for flying.
15       Q.     Thanks for the overview, and I'll take you
16   up on the two-hour version of it another time.                     We
17   won't have the opportunity to do that today, but I
18   would like to -- to discuss some of these elements.
19              So let's start with the initial bid.                So is
20   it right that you bid for flying in a month one
21   month in advance?
22       A.     That is correct.
23       Q.     Okay.     And you bid on -- is it called a --
24   is it called "a line"?           Is that one month's worth of
25   flights?

                                                               Page 58

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 9 of 86
                               CONFIDENTIAL

1        A.     That is correct.
2        Q.     And a line consists of various pairings; is
3    that right?
4        A.     That is also correct.
5        Q.     And pairings consist of different
6    consecutive flights?
7        A.     Anywhere from one to four days.            Sometimes
8    there can be greater ones with overlap, but that's
9    really not applicable.
10       Q.     Okay.     And so when you're looking at lines a
11   month in advance -- so let's say we're -- we're now
12   in November, so you recently, I would think,
13   submitted your bid for December; is that right?
14       A.     That is -- today is the 16th?            Yes, I -- I
15   submitted my bid for December on the 9th of the
16   month, because I chose not to bid a blank line this
17   month.
18       Q.     And so when you bid that line, you can see
19   the days that you will be flying; is that right?
20       A.     Once the line is awarded, you can see your
21   initial bid.       I'll caveat that with the fact that
22   pilots -- a lot of pilots will bid certain pairings
23   not planning on flying those pairings.              But, yes,
24   you can see your initial bid.
25       Q.     And how does -- how does Southwest determine

                                                               Page 59

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 10 of 86
                                CONFIDENTIAL

1    who gets what line that they bid for?
2           A.      The lines are awarded on a seniority basis
3    per domicile and crew -- and seat position.
4           Q.      Okay.     And how is seniority determined?
5           A.      Date of hire.
6           Q.      And so the longer you've been with the
7    company, the more likely you are to get the line
8    that you've requested?
9           A.      No.     That's not true.          It's kind of -- I'll
10   use -- the saying that would best explain it would
11   be "one person's trash is another person's
12   treasure."           To give you a brief example of that,
13   some pilots enjoy flying AMs pairings, which
14   predominantly our pairings are all either AMs or
15   PMs.        Some pilots prefer to fly at night.             Other
16   pilots want weekends.            Others want weekdays.         It can
17   have anything from a child custody agreement to
18   outside obligations.            And many of our pilots
19   actually have outside businesses or interests or
20   even attorneys, and they're bidding around their
21   particular work schedule.
22                  So if you're asking if seniority helps you
23   secure the exact line you want, I would say that's
24   very true.           That said, you may be the senior person
25   in the domicile, and what others consider the least

                                                                 Page 60

                                Veritext Legal Solutions
                                     866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 11 of 86
                                CONFIDENTIAL

1    desirable line for that month may be your first
2    selection.
3         Q.     To the extent two pilots are interested in
4    the same line, the person with higher seniority gets
5    the line; is that right?
6         A.     That is correct.
7         Q.     And is that true for blank-line bidding as
8    well?
9         A.     That is also correct.              That's a separate --
10   that's a separate bid, and the seniority is based
11   off the individuals who bid a blank line.
12        Q.     For the trip trade giveaway, are there
13   limitations -- are there limits on -- I should say,
14   are there restrictions on how you can use that
15   program?
16        A.     Can you be more specific?
17        Q.     Yeah.    That was -- that was a bad question.
18   Are you able to contact any pilot who may be
19   interested in swapping a pairing with you, or can --
20   or is it limited to people -- to a certain range of
21   people?
22        A.     For -- okay.       So I'll try to explain it the
23   best I can for -- for non-pilots.                   The trip trade
24   giveaway would be seat-specific, so, for example,
25   I'm a first officer.          I sit in the right seat.              That

                                                                 Page 61

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 12 of 86
                                CONFIDENTIAL

1    would be one limitation.
2                And for first officers, once that's awarded,
3    you can trade with any first officer in the entire
4    system.     So, for example, I trade -- I fly pairings
5    in multiple domiciles, so I will fly normally out of
6    Las Vegas, Los Angeles, Oakland, Denver.               Basically,
7    I'm one of the pilots that will travel for work.                    So
8    I will look at trip trade giveaway in other
9    domiciles.
10               For your initial bid line, you're limited to
11   the pairings in the lines that are in your domicile.
12   So trip trade giveaway, that's when I alluded that
13   some pilots bid pairings that they're not planning
14   on flying.     For example, we have what's called a
15   Lance Captain Program.          Those individuals can fly in
16   both seats.
17               I am too junior to hold that position, but,
18   in general, they will bid pairings or they will bid
19   a line with their seniority, and they will give away
20   the entire line.       They are giving away their flying
21   because they are trying to pick up captain pairings
22   or they're trying to pick up pairings at a better
23   rate.     Maybe they have to operate the aircraft for
24   less hours for more pay, or maybe they're just doing
25   it for quality of life.          But with trip trade

                                                               Page 62

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 13 of 86
                                CONFIDENTIAL

1    giveaway, that's -- kind of the function is it's an
2    open market system per seat position.
3               Does that answer the limitation aspect, or
4    are you trying to dive deeper?
5         Q.    I asked a -- an unclear question.               You gave
6    a great answer, so I appreciate the clarity.
7         A.    Yes, sir.
8         Q.    And so just to back up, I think the first
9    thing you mentioned makes good sense, that a -- a
10   first officer can't bid on a captain position.                 So
11   there are limitations that you have to bid for the
12   seat for which you're qualified; right?
13        A.    That is correct.
14        Q.    Okay.     And then there -- for the early line
15   bidding, the initial line bidding, you are limited
16   to your domicile.        But then for trade trip giveaway,
17   it's opened up to -- to other domiciles so long as
18   you're interested in flying there, originating your
19   flights; is that right?
20        A.    That is correct.          And I'll also say that you
21   can give away --
22              DEPOSITION REPORTER:            Excuse me.     Excuse me.
23   Excuse me.     Excuse me.       I'm sorry, Mr. Berry.         Can
24   you get a little closer to your computer.                 And I do
25   need that question again.            I apologize.       It was a

                                                                Page 63

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 14 of 86
                                CONFIDENTIAL

1    little hard to make out.
2               (Clarification requested by Reporter.)
3    BY MR. BERRY:
4         Q.    I think I'll ask it again.               It's coming
5    through here.      But I just wanted to confirm -- and I
6    think that, Mr. Huntsman, you've done so -- is
7    that -- I'll break it up.
8               So when you're doing trip trade giveaway,
9    you can only accept or trade for seats that you're
10   qualified to fly in that position; is that right?
11        A.    That is correct.
12        Q.    Okay.
13        A.    Some pilots are qualified in both seats,
14   though.    That's the -- that's the caveat.               And a lot
15   of these -- I'll speak in general, but there are
16   some nuances to these individual questions.
17        Q.    And the initial line bidding, you're limited
18   to your domicile, which, in your case, is Oakland;
19   is that right?
20        A.    That is correct.
21        Q.    And then when trip trade giveaway is
22   available, you can trade for people or trade with
23   people at other domiciles?
24        A.    You can, and you can also trade portions of
25   that pairing.      For example, I may have a three-day

                                                                Page 64

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 15 of 86
                                CONFIDENTIAL

1    trip for a pairing, and I could literally give away
2    one leg.     I could give away a leg from Las Vegas to
3    Oakland at the very end because I want to stay in
4    Las Vegas.     And another pilot may be commuting to
5    Oakland, and they pick up that individual leg.
6               So it's -- I only bring that example to show
7    that the trading system and the flexibility -- there
8    are a lot of different options depending upon
9    current conditions within the market, would be the
10   best way to put it.
11        Q.    So pilots have a fair amount of flexibility
12   in determining their schedule?
13        A.    Not always, but some.             Again, that's -- I
14   could speak for hours on that, but, in general, the
15   better your seniority, usually your better chances
16   of getting an initial line that you want.               You have
17   a better chance at other options, like your annual
18   vacation bidding.
19              But it really depends on how many pilots we
20   have and how much flying there is in the system.
21   Currently, I'm sure you've seen on the news through
22   public labor negotiations that many in the industry
23   have been furloughed, so that would be an example of
24   a current market condition to where previously most
25   pilots would do most of their trading on the 25th of

                                                               Page 65

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 16 of 86
                                CONFIDENTIAL

1    the month for ELITT, and trip trade giveaway was
2    very sparse.      That has flipped 180 degrees now,
3    based purely on the market condition.
4               Does that -- is that adequate?               Was that --
5    do you understand?
6         Q.    I think so.       I do.      I think your -- your
7    explanation makes good sense.              In the spirit of
8    confirming, I believe what you're saying is that
9    pilots do have flexibility in setting their
10   schedules.     The more senior a pilot is, the more
11   flexibility they have, but flexibility depends upon
12   market conditions.
13              MR. SCIMONE:       Objection.
14              THE WITNESS:       Did somebody else -- I thought
15   I heard something else.
16              MR. SCIMONE:       I was just objecting.          Go
17   ahead.
18              THE WITNESS:       Okay.       Yes and no.     There is
19   flexibility, but that statement, depending upon each
20   individual pilot, would be very, very different.                    So
21   flexibility for one pilot would be -- could be next
22   to -- if you were to do a zero to 100, one pilot may
23   have the flexibility of a 1, and one may have a
24   flexibility of 100, and that could be factors at
25   work and/or in other circumstances.

                                                                Page 66

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 17 of 86
                                CONFIDENTIAL

1               So that's a tough statement in general for
2    me to agree with to apply to other issues.                But I
3    will say, yes, for an initial bid line it is true
4    that your seniority helps, and there is more
5    flexibility in our system than perhaps an airline
6    that has multiple types of aircraft, which would be
7    another limitation.
8    BY MR. BERRY:
9         Q.    And one of the things that a pilot may take
10   into account when bidding for a line is whether
11   they're -- whether the pilot may need to be on some
12   form of leave in the coming month; is that right?
13        A.    If I have -- if a pilot has vacation leave,
14   for example, that particular pilot will bid lines
15   that touch the vacation to maximize their pay.                   So
16   that would be an example of pilots bidding a line
17   they're not planning on flying because they have a
18   vacation leave.
19              But as far as leaves in general, do you have
20   another example that -- that you were thinking of?
21        Q.    Sure.     Let's use military leave.          So I know
22   that you recently retired from the military.                We
23   will have an occasion later to talk about that.
24              But during the period of your service, let's
25   say it's -- you know, we're in November now.                Let's

                                                               Page 67

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 18 of 86
                                CONFIDENTIAL

1    block of weeks and take that week -- Christmas is
2    usually the most sought-after week of leave -- and
3    take that week of leave and give it to the most
4    junior pilot in the system.               The same holds true
5    with trip trade giveaway, so there is absolutely no
6    seniority with that system.
7         Q.     The trip trade giveaway is a free-market
8    system.     If you -- you can contact someone.               If they
9    happen to be your friend, colleague, for whatever
10   reason, if they want to trade with you, then you're
11   able to trade?
12        A.     That is correct.
13        Q.     Okay.    I want to make sure that I got an
14   answer to my -- my question.               And that was helpful.
15   So if you tried to bid a day off when you knew you
16   were going to be on leave but you wound up getting
17   scheduled in your line, you would have the
18   opportunity if you wanted to, to try to trade that
19   trip away so you would not have a conflict; is that
20   right?
21        A.     All pilots do have access to trip trade
22   giveaway, barring some of the restrictions that I
23   covered earlier, yes.
24        Q.     Okay.    When you were -- during your -- your
25   service in the Reserves, did you have a practice one

                                                               Page 71

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 19 of 86
                                CONFIDENTIAL

1    way or the other of trying to avoid scheduling trips
2    during your military leaves or to, going the
3    other -- or, the other way around, to try to bid
4    lines that there was a conflict?
5         A.     I would say every -- every month of military
6    service while I was doing military leave would have
7    been different.       I performed many different things
8    early on.     I did longer missions.                And on my board
9    you could also see times to where trips were dropped
10   or trips were not dropped.
11               In general, my understanding and the
12   question that I asked to the company is if they
13   expected us to do military leave on our days off,
14   and the answer was no.          Does that answer your
15   question?     In general, me as a pilot, I fly nonstop.
16   So I'm one of the pilots that I'm looking to work as
17   many days as possible.          I don't have any children,
18   and I'm trying to maximize early on to try to retire
19   earlier.     So if -- that would be the way that I
20   approach work.       But that's different between
21   every -- every individual.
22        Q.     I think I'm asking a slightly different
23   question, which is:        When you're doing your bid one
24   month in advance, generally speaking, do you look at
25   what else is going on in your life in that month so

                                                                  Page 72

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 20 of 86
                                CONFIDENTIAL

1    you can try to optimize your flying schedule around
2    the other things that you plan to be doing in that
3    month?
4         A.     I think it would be safe to say that every
5    pilot does that, yes.
6         Q.     Okay.    And so when you were bidding one
7    month in advance, is one of the things that you took
8    into consideration military leaves that you expected
9    to be taken or, I should say, military service that
10   you expected to be performed?
11               Let me re-ask that question.
12               When you were looking one month in advance
13   while doing your bidding, was one of the
14   considerations that you took into account military
15   service that you expected to be performing?
16        A.     I would say for my particular job of
17   military service, probably 90 percent of my actual
18   days of military service, especially towards the
19   latter end, were unable to be forecast a month in
20   advance.
21               To clarify on that, there were only certain
22   weekends out of the year that would be a -- what's
23   called, like, a "hard UTA," where you absolutely had
24   to be there on the exact date.                 So, in general, no,
25   I did not look at military service or try to bid in

                                                               Page 73

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 21 of 86
                                CONFIDENTIAL

1         Q.     "Unit Training Assembly?
2         A.     To the best of my knowledge, yes.
3         Q.     I think that's right too, but obviously
4    you're the expert.
5         A.     I'm not an expert, but I think that's -- I
6    think that's a good guess.
7         Q.     So when there are hard dates that you expect
8    will not be moved, was that a consideration that you
9    took into account when bidding your line?
10        A.     I would say -- I would have to look at a
11   particular month.        It would depend on a lot of
12   factors.     What -- what are the goals for that month,
13   for example?        Are there holidays?             Are there other
14   days?
15               So I -- I'm not trying to not answer your
16   question, but I do want you to realize that every
17   single day changes with the pilot's scheduling,
18   depending upon an individual pilot's goals.                   But to
19   answer your question if I bid my particular line
20   based on doing military service on my days off, the
21   answer is no.
22        Q.     Okay.     Was it a consideration?
23        A.     I guess I'm not really understanding your
24   question.     But I definitely looked at all events,
25   but I did not base a line bidding schedule on doing

                                                                  Page 76

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 22 of 86
                                CONFIDENTIAL

1    you wouldn't be working those days for Southwest?
2         A.     Well, I disagree, because if you were -- if
3    you bid around them, then you are volunteering --
4    you are volunteering to work two extra days in your
5    month.     You are giving up days off to do military
6    service.
7         Q.     But if someone wants to max- -- the only way
8    you get paid is if you're flying; right?
9         A.     That is correct.
10        Q.     Okay.    And so if you're not flying two days,
11   whether conflicts or not, your pay is based on how
12   many days you actually fly; right?
13        A.     The days you fly and the types of pairings;
14   that is correct.
15        Q.     There are also some advantages to
16   scheduling -- pay advantages that a pilot can avail
17   himself of by scheduling conflicts with leaves;
18   isn't that right?
19        A.     As far as advantages, yes, there's
20   advantages, like I gave you earlier with your
21   vacation, advantages, I would say, depending upon
22   your seniority, advantages depending upon what your
23   goal was for the month.          Your goal may be to have a
24   lot of days off for personal reasons.               Your goals
25   may be to work every day.

                                                               Page 80

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 23 of 86
                                CONFIDENTIAL

1                Everything is really situationally
2    dependent, so for the word "advantage," it would
3    really depend upon a unique pilot's --
4         Q.     But I think you --
5         A.     -- circumstance.
6         Q.     I'm sorry.      I didn't mean to interrupt.
7         A.     Oh, I was complete.
8         Q.     Well, in your circumstance -- I think you
9    testified earlier that you're someone who likes to
10   maximize their flying and therefore their pay
11   generally.
12        A.     Most months.       Most months I would say that
13   was accurate.
14        Q.     Okay.    And for someone in your position,
15   isn't it right that having a conflict with -- having
16   a military leave conflict with -- with a pairing
17   that's on your schedule can allow you to bid for
18   certain premium flights, and also because when
19   you're on military, it resets your -- the
20   regulations for how -- how many hours you can fly in
21   a month; right?
22        A.     Well, some of it would be market-dependent.
23   For example, if you drop military -- if you drop a
24   trip for military in our current environment, there
25   is no inventory.        So there is no premium flying.

                                                               Page 81

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 24 of 86
                                CONFIDENTIAL

1    There is no additional flying.
2               There is some very minimal, but when there's
3    inventory in the system, you speak to the
4    protections or the reset.            There's what's called a
5    "cap limit" on each individual pilot, which is a
6    number that once reached -- once they go over that,
7    they lose their seniority.            And then there are other
8    options as well -- excuse me -- for picking up time.
9               But in general -- and this would go back to
10   factors, what I referenced earlier for picking up
11   premium time per se.         It's market-dependent.         So it
12   would all depend on what's available at the time.
13        Q.    Right.     And I don't want to fixate on the
14   current COVID situation.           You understand this
15   lawsuit, as you allege it, goes back to 2004; is
16   that right?
17        A.    I do.     But it also current -- but it also
18   covers present time as well.
19        Q.    Sure.     Sure.    You're right.         I just want to
20   make sure that we are not fixed on the scheduling
21   and, as you call it, the market environment and the
22   COVID era right now but we're speaking more
23   generally.
24              So let me ask a different question.              Have
25   you ever because you had a trip pulled because of

                                                               Page 82

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 25 of 86
                                CONFIDENTIAL

1    military leave been in a situation where you could
2    bid on and receive premium flights that you
3    otherwise wouldn't be entitled to fly?
4           A.      Through my military drops, I bid open time
5    present day.        Nothing has ever changed with my
6    bidding techniques as far as my open time bids go.
7    If I did have a military drop, if there is open time
8    available, I will always pick up at the highest rate
9    available.
10                  That said, it is still seniority based on
11   premium, so if someone is senior to me, which as,
12   going back to the dates you referenced, I was not
13   senior, if there is a senior pilot available, they
14   get the pairing as published.                And that goes to
15   present day as well.          It is seniority-based for an
16   open time system.        So just because I dropped
17   military leave does not mean that I'm going to be
18   awarded the pairing.
19          Q.      But there are other circumstances where you
20   or other pilots have dropped trips due to military
21   leave, which has allowed them to pick up premium
22   flights which pay more than the flights that they
23   dropped due to military leave; is that right?
24          A.      If they dropped a flight, they lost their
25   pay.        So if the military leave caused an individual

                                                               Page 83

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 26 of 86
                                CONFIDENTIAL

1    to lose their flying or, as you said, drop a
2    pairing, that individual lost the pay for that
3    particular pairing.         So if that person after
4    performing military leave, which they could not pick
5    up on those particular days of military leave, if
6    they picked up in the open system afterwards, they
7    would be allowed to pick up at whatever rate their
8    seniority could hold.          If they picked up at premium
9    or attempted to and another pilot bid it at a
10   straight time or a lower rate, that pilot would be
11   awarded the pair.
12        Q.     And so there -- there is an advantage to
13   having a conflict with your schedule and military
14   leave, because then that allows you to bid --
15   assuming you get it, to bid on a premium flight?
16        A.     Again, I would disagree.                And I would say
17   that if a pilot has to drop military leave, then
18   they're performing work for military leave on those
19   days, and they also fully lost their compensation
20   from Southwest for those particular days.
21               On the days that they are off, if they are
22   available and legal for flying and they pick up and
23   they're legal and a senior person, then they will be
24   awarded the pairing.          But they're not awarded that
25   pairing if they're legal and available solely

                                                                 Page 84

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 27 of 86
                                CONFIDENTIAL

1    because they dropped military leave.
2         Q.     And whether a pilot bids on premium flights
3    as a result of dropped trips during military leave
4    is something that's just -- it's up to an individual
5    pilot to make those decisions?
6         A.     That is correct.          And that's also where I
7    have had conversations in the past with management
8    pilots, and it goes into expectations or basically
9    kind of made-up rules as far as what they expect
10   pilots to do.
11        Q.     What are the "made-up rules" that you're
12   referring to?
13        A.     Certain pilots or certain management pilots
14   have suggested that if a pilot drops military leave
15   that they should pick up a pairing at a
16   straight-time pay.
17        Q.     And you think that that's inappropriate?
18        A.     Yes, I do.
19        Q.     Why do you think that's inappropriate?
20        A.     A pilot -- a pilot has lost their pay when
21   they dropped the pairing.             Southwest does not
22   compensate an individual if they drop military
23   leave.    So that person has lost their compensation,
24   and they should be allowed to pick up a trip based
25   off their seniority and what's available, just like

                                                               Page 85

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 28 of 86
                                CONFIDENTIAL

1    any other pilot in the system.                 They should not be
2    treated differently than anyone else.
3         Q.     And that's true even if a pilot's practice
4    is to schedule conflicts so that they can pick up
5    premium flights?
6         A.     I can see, Mr. Berry -- I feel like you're
7    trying to lead me into saying that that's a practice
8    that I did as far as dropping to pick up premium
9    flights.
10               What I will say is that, again, Southwest
11   Airlines said that they do not expect an individual
12   pilot to work or perform military service on their
13   days off, so I will definitely say that anytime I
14   have an ability to pick up open time, I will pick it
15   up at the best rate available at the time.
16        Q.     Do you have knowledge about other pilots'
17   practices in this regard?
18        A.     Could you be more specific.
19        Q.     Yeah.    Do you -- do you have -- do you know
20   whether other pilots tried to schedule conflicts
21   with their military leave in order to pick up
22   premium flights?
23        A.     I do not -- I can tell you in general that
24   all pilots using all forms of bidding, as we covered
25   earlier, are going to do whatever works best for

                                                               Page 86

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 29 of 86
                                CONFIDENTIAL

1    their individual goals as far as quality of life, as
2    far as scheduling.
3               Some pilots would rather work -- if I had
4    two days of military service and 12 days of
5    Southwest, some pilots would rather work 12 days
6    total in a month, so they would drop a pairing or
7    bid a pairing so that they only had to work 12 days
8    in the month.      Or they may want more pay for the
9    month, so they will bid around it, or they will bid
10   for 14 days.      Everything is very specific for an
11   individual pilot and their individual goals.
12        Q.    So we've been -- I want to shift focus a
13   little bit, and so what we've been talking about for
14   the last 10 or 15 minutes has been scheduling
15   practices at Southwest Airlines, so flying time;
16   right?
17              I want to focus for a minute on the schedule
18   related to military service, which we began talking
19   about earlier.       I want to pick up that thread.            So
20   what you mentioned is that, at least for the kind of
21   service that you performed in the military,
22   especially recently, a lot of the duties were
23   unpredictable in terms of when the dates would fall
24   for a variety of reasons; is that right?
25        A.    A certain percentage, but I couldn't -- it

                                                               Page 87

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 30 of 86
                                CONFIDENTIAL

1    2014 was when that particular incident happened, but
2    the individual that I'm referencing apparently had
3    multiple incidents of the same behavior before that.
4         Q.     The allegations that you're making in
5    this -- this lawsuit, Huntsman 2, did you bring
6    those to the attention of Southwest Airlines before
7    filing the lawsuit?
8         A.     I would say the -- the best -- the one that
9    I can say factually that was brought up was that we
10   repeatedly asked -- I know that I personally
11   individually asked for the Department of Labor VETS
12   or an outside organization to come in and review all
13   aspects of USERRA law with all comparable forms of
14   leave for military employees at Southwest.
15               Did I speak specifically to the nature or
16   verbiage of this complaint?               I do not recall doing
17   that.     But I did ask for an outside agency to come
18   in and just review all the programs and give us a
19   "yes" or "no" so that we could have closure on both
20   sides and move forward.
21        Q.     And so when you say "the nature of this
22   complaint," you mean the allegation that short-term
23   military leave is comparable to other forms of leave
24   and therefore Southwest Airlines should compensate
25   for short-term military leave?

                                                              Page 119

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 31 of 86
                                CONFIDENTIAL

1         A.    That's correct.         That would be one aspect of
2    it, yes, but --
3         Q.    You don't recall -- you don't recall whether
4    you brought that to Southwest's attention?
5         A.    I do not remember specifically bringing the
6    verbiage that you just said to Southwest's
7    attention.
8         Q.    Is there a reason -- is there a reason why
9    you didn't?
10        A.    Well, there was -- there were way more
11   aspects to what we were alleging.                   There are way
12   more aspects to the military issues than would be
13   for this specific case, like I talked about with
14   reemployment, with harassment.
15              There are many issues, which is the reason
16   that I broadly asked, "Can we please just have an
17   outside agency come in?          We can both air our
18   grievances in relation to compliance and have a
19   third party, basically, settle it," for lack of
20   better terms.
21        Q.    Yeah.     So I want to ask about this specific
22   allegation that's made in this complaint.                   Is there
23   a reason why you didn't bring these allegations to
24   Southwest's attention?
25              MR. SCIMONE:       And I will just state an

                                                                 Page 120

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 32 of 86
                                CONFIDENTIAL

1    objection here -- one second, Jayson -- similar to
2    my earlier one, that to the extent that this is
3    calling for discussions with counsel about the
4    timing of the lawsuit, reasons for filing it when we
5    did, et cetera, I would ask you not to divulge that
6    information on grounds of attorney work product.                    If
7    you can give an answer without -- without touching
8    on that information, then -- then you can answer the
9    question.
10               THE WITNESS:      I believe the best answer to
11   the question would be that, like I alluded earlier
12   with Huntsman 1 versus 2, is simply the legal
13   process and everything else was purely discussions
14   with the -- my attorneys, and I would not feel
15   comfortable divulging that information.
16   BY MR. BERRY:
17        Q.     When did you engage attorneys for Huntsman 1
18   or Hunts- -- let's start with Huntsman 1.               When did
19   you first engage attorneys for Huntsman 1?
20        A.     I cannot give you an exact date.            I can tell
21   you progressively that it was after the completion
22   of the Military Resolution Board, to the best of my
23   knowledge, the reason being that discussions within
24   the union and -- were basically -- without divulging
25   attorney-client issues there either, was that the

                                                              Page 121

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 33 of 86
                                CONFIDENTIAL

1    call, and the only person I made before -- talked to
2    before filing that lawsuit was to inform my wife
3    that I was going to file legal action and to make
4    sure that she was okay with that.
5         Q.     So before -- so your first contact was with
6    Mr. Jarrard; is that right?
7         A.     To the best of my recollection, yes.
8         Q.     Okay.     So I want to take you to a time
9    before that.        Before you made a contact with your
10   lawyers in this case, why didn't you bring to
11   Southwest's attention your allegation that it should
12   compensate for short-term military leave because it
13   compensates for other forms of allegedly comparable
14   leave?
15        A.     Well, again, I didn't bring this specific
16   instance of this case before, and I can't answer as
17   far as my conversations with the attorneys, but we
18   did ask for every aspect and every program to be
19   reviewed by an outside source.
20        Q.     Okay.     But you did not bring this specific
21   issue to Southwest's attention; is that right?
22        A.     That is correct.          And it goes back to
23   conversations with my attorneys.
24        Q.     No.     I'm talking about before you engaged
25   your attorneys.        So you couldn't have talked to them

                                                              Page 123

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 34 of 86
                                CONFIDENTIAL

1    until you talked to them.            So let's go to before you
2    had attorneys.
3               And my question is specifically with respect
4    to the allegations in this lawsuit.                  Before you had
5    attorneys, why didn't you bring this to -- this --
6    these allegations to Southwest's attention?
7         A.    The answer that I have is that I believed
8    the harassment and intimidation issues were much
9    larger in scope than these issues.                  These issues in
10   Huntsman 1 and Huntsman 2 were obviously something
11   that I wanted to address, but most important to me
12   was the fact that I was -- almost felt -- I felt
13   dirty performing military service, and I didn't feel
14   that there was any information or education as far
15   as the company goes to that aspect.                  And I didn't
16   feel there was any action being taken in those
17   particular cases.        They basically were a higher
18   ranking of priority to me at the time, but now
19   obviously we're slowly working through all of them.
20              But to answer your question, that's the
21   best -- that's really my best answer, is I felt that
22   there were other priorities or other things that
23   were more important as far as a daily work life.
24        Q.    Okay.     So before you had engaged attorneys,
25   you had concluded that Southwest should be

                                                                Page 124

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 35 of 86
                                CONFIDENTIAL

1    compensating pilots for short-term military leave,
2    but there were issues that prevented you from
3    bringing them to Southwest's attention; is that
4    right?
5         A.     I would -- I would say in general I believed
6    in the nature of the complaint, based off my
7    understanding of other companies' actions.                I
8    understood at the time other companies' actions.                    As
9    I spoke to earlier -- for example, the AT&T and MGM
10   examples that I gave you -- I knew other companies
11   were compensating.        But at the time it was kind --
12   as I alluded to earlier, what is the most important
13   issue right now, and then as I became more educated
14   on the law and how it applies to each one is how I
15   kind of progressed with dealing with each individual
16   issue.
17               MR. BERRY:     Mr. Huntsman, I'm introducing
18   what's called Exhibit 2, which should be the
19   military handbook.        Let me know when you can see
20   that.     Unfortunately, it's turned sideways, so we're
21   going to have to figure out how to adjust the view.
22               (Exhibit 2 marked for identification.)
23               THE WITNESS:      There's a "Rotate" bottom in
24   the toolbar -- a "Rotate" button in the toolbar.
25               MR. BERRY:     Thank you.          You beat me to it.

                                                              Page 125

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 36 of 86
                                CONFIDENTIAL

1    paramount.     So is this -- is this a time -- so at
2    some point we are going to take a more extended
3    break for folks to eat.           This may be the time to do
4    that.
5               DEPOSITION REPORTER:            Why don't we go off
6    the record.
7               MR. BERRY:      Yeah.      Sorry.        We can talk about
8    folks' diets.
9               THE VIDEOGRAPHER:          Off the record at
10   11:21 a.m.
11              (Off the record.)
12              THE VIDEOGRAPHER:          Back at 11:36 a.m.
13   BY MR. BERRY:
14        Q.    Mr. Huntsman, while we were on break, I
15   marked an exhibit, Exhibit 3, which is the complaint
16   in this case.      Do you have that?
17        A.    It's a new exhibit?
18              MR. BERRY:      Yes.
19              THE WITNESS:       Okay.
20              (Exhibit 3 marked for identification.)
21              THE WITNESS:       Okay.       I have the exhibit up.
22   Which page would you like me to go to?
23   BY MR. BERRY:
24        Q.    Well, first, do you recognize the exhibit?
25        A.    Let's see.      Let me make sure it's the

                                                                Page 151

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 37 of 86
                                CONFIDENTIAL

1    correct one.
2                Yes, I do.
3         Q.     And what is Exhibit 3?
4         A.     It's a class-action complaint filed by me on
5    behalf of all members of the class versus Southwest
6    Airlines.
7         Q.     Okay.    And if I can direct you to
8    paragraph 11, which is page 4, under the heading
9    "Class Action Allegations."             Let me know when you're
10   there.
11        A.     I'm here.
12        Q.     And do you see the indented part that has
13   the class definition?
14        A.     I do.
15        Q.     Okay.    And do you see where the
16   definition -- the class definition is framed based
17   on, it says -- well, I'll just read it.
18               "The following Class:
19               "Current or former employees of
20               Southwest Airlines Co. who, during
21               their employment with Defendant, took
22               short-term military leave (which
23               Southwest defines as military leave
24               that lasted 14 days or fewer) from
25               their employment with Southwest Airlines

                                                              Page 152

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 38 of 86
                                CONFIDENTIAL

1               Co. and during such period of short-term
2               military leave did not receive their
3               regular wages or salary that they would
4               have earned," and then it goes on.
5               Do you see that?
6         A.    I do.
7         Q.    Okay.     Before we took a break, we were
8    talking about the cutoff at 15 days, so 14 days or
9    fewer or above.       Do you recall that discussion?
10        A.    I do.
11        Q.    Okay.     And I wanted to make sure -- you
12   referenced a few times that you didn't have the
13   complaint in front of you, so I wanted to put it in
14   front of you and see if it changes your testimony or
15   informs you in any -- in any way.                   And so let me --
16   let me ask a question.
17              You say -- the complaint reads that
18   "short-term military leave is defined by Southwest
19   as leaves lasting 14 days or fewer."
20              Do you see that?
21        A.    I do see it.
22        Q.    Okay.     Where does Southwest Airlines define
23   military -- short-term military leave as 14 days or
24   fewer?
25        A.    Without any reference to other documents, my

                                                                 Page 153

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 39 of 86
                                CONFIDENTIAL

1    guess is it's purely -- my opinion is it's kind of
2    poor verbiage for understanding.                    The only thing I
3    could think of would be a carryover from the past
4    case.
5         Q.     Okay.    So you're talking about the
6    settlement -- the settlement of Huntsman 1?
7         A.     Yes.    And that is just an educated guess.
8         Q.     Okay.    Well, we saw the -- the military
9    handbook that defines short-term military leave
10   as -- in terms of 30 -- fewer than 31 days; right?
11        A.     Again, that was an outdated document.
12        Q.     Your proposed class goes back to
13   October 10, 2004; is that right?
14        A.     That's correct.
15        Q.     Okay.    So whether or not the military
16   handbook is outdated for a period of time covered
17   by your class, it was in effect; is that right?
18        A.     During a certain portion of time of the
19   complaint for pilots, only that particular document
20   is used as a reference item.               But, again, that did
21   not have to be complied with.                That was pretty
22   voluntary.
23        Q.     Okay.    There's a definition in there of
24   "short-term military leave" as 30 -- as less than
25   31 days; right?

                                                                 Page 154

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 40 of 86
                                CONFIDENTIAL

1           A.   For a certain amount of time, yes, there
2    was.
3           Q.   Okay.    But you're not adopting that
4    definition of "short-term military leave"; correct?
5           A.   That is correct.
6           Q.   Okay.    And I believe you testified earlier
7    that as a factual matter, there is no difference
8    between a 14-day military leave and a 16-day
9    military leave; is that right?
10          A.   I testified that there's no difference
11   other -- in -- as regards to duration, there's a 2
12   day difference.
13          Q.   And is there any other difference other than
14   the two days, which -- but I grant you by math the
15   difference between 14 and 16 is 2 days.               Is there
16   any other difference between military leave of
17   14 days and 16 days?
18               MR. SCIMONE:      Objection.
19               THE WITNESS:      I would say obviously there's
20   a difference in the basis of my allegation, but I
21   cannot factually reference another document for a
22   difference in duration outside of the allegation
23   which is in front of me.
24   BY MR. BERRY:
25          Q.   Okay.    Setting -- setting aside whether

                                                              Page 155

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 41 of 86
                                CONFIDENTIAL

1    you can reference a document, in your -- in your
2    experience, is there a difference between a 14-day
3    and a 16-day military leave other than the 2 days'
4    difference?
5         A.    Outside of USERRA floors and other variables
6    that could come into play, not to my knowledge.
7         Q.    Do you have an understanding of what
8    Southwest's bereavement leave policy is for pilots?
9         A.    In general, yes.
10        Q.    What's your understanding?
11        A.    My understanding is that it is a -- you can
12   have a pairing pool with up to four days' pay for --
13   to take care of something -- there's a definition
14   I believe that's probably immediate family; like
15   father, mother, spouse, child.               I'm not sure of the
16   exact definition, but ultimately there's up to four
17   days of paid leave for bereavement.
18        Q.    Okay.     And in this lawsuit you contend that
19   bereavement leave is comparable to military leave;
20   is that right?
21        A.    In the forms of type and duration, yes.
22        Q.    Yeah.     So in what ways is -- are bereavement
23   leaves comparable to military leaves?
24              MR. SCIMONE:       Objection.
25              THE WITNESS:       Barring the objection from my

                                                              Page 156

                              Veritext Legal Solutions
                                   866 299-5127
    Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 42 of 86
                               CONFIDENTIAL

1   is on P0009.




                                                             Page 208

                             Veritext Legal Solutions
                                  866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 43 of 86
                                CONFIDENTIAL

1    they were not paid for it.
2         Q.    And, looking back, some of these records go
3    back to, it looks like, 2012.              Is that about the
4    time that you joined Southwest and transitioned from
5    active military to Reserves?
6         A.    Yes, it is.
7         Q.    Okay.     And so -- and now we're sitting here.
8    It's the end of 2020, so a little over eight years,
9    if I'm doing my math right.             Am I right that your
10   recollection of the days that you were on military
11   leave back in 2012 is foggy?
12        A.    I would say that's an accurate assessment.
13        Q.    Okay.     Do you have a better recollection of
14   the days that you served in the military last year?
15        A.    Somewhat.      But, again, going more than a
16   year ago, it would be very difficult to pin down a
17   specific date outside of the information I provided.
18              (Exhibit 6 marked for identification.)
19   BY MR. BERRY:
20        Q.    Mr. Huntsman, I just introduced Exhibit 6.
21   Can you let me know when you have that up.                 It
22   should be an Excel spreadsheet.
23        A.    I do have it up.          It's in a pretty large
24   font, but I can read it.           I can read it.      I
25   recognize it as a document that I presented.                    And

                                                                Page 212

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 44 of 86
                                CONFIDENTIAL

1    also I would like to stress again, per our prior
2    agreement, that a lot of this information is
3    protected by the Privacy Act, and I do not authorize
4    its viewing or release outside of our previous
5    agreement.
6                MR. SCIMONE:       We'll ask to mark testimony
7    about this exhibit confidential.
8                MR. BERRY:      I think we're going -- we're
9    going to spend probably the balance of the day
10   talking about this document in connection with other
11   documents, which, I think, are equally sensitive
12   from Mr. Huntsman's perspective.                    So I would just
13   propose that we maintain it -- everything as
14   confidential until we de-designate some portion of
15   the transcript.
16               Does that work for everyone?
17               MR. SCIMONE:       Agreed.
18               MR. BERRY:      Okay.
19   BY MR. BERRY:
20        Q.     So, Mr. Huntsman, this is a document, I'll
21   represent for the record, that's Bates-numbered
22   P00031, which is an Excel spreadsheet that you
23   produced in this litigation.               Do you recognize this
24   document?
25        A.     Yes, I do.

                                                                 Page 213

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 45 of 86
                                CONFIDENTIAL

1         Q.     Okay.     I'm going to take a shot at saying
2    what I think is here, and you can tell me if -- if
3    it's -- if I'm wrong.          So it looks like what you
4    have done is to take the military leave records from
5    Southwest that we -- that Southwest produced in this
6    litigation, and then you added some columns to those
7    records with some annotations.
8                We'll get into details, but does that
9    sound -- as a process matter, is that what we're
10   looking at?
11        A.     Yes.
12        Q.     Okay.     And so the first -- well, let's look
13   at column G.        It says, "LMS Count of Days."            And is
14   it your understanding that that --
15               (Clarification requested by Reporter.)
16               MR. BERRY:      Sorry.
17   BY MR. BERRY:
18        Q.     "LMS Count of Days."
19               And is your understanding that that is the
20   number of days that you had drop trip so you were on
21   military leave with Southwest on the dates that are
22   reflected in each row?
23        A.     To the best of my knowledge, that is.                   I
24   will say that the LM and LMS codes and different
25   annotations that scheduling has utilized over the

                                                              Page 214

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 46 of 86
                                CONFIDENTIAL

1    years, I have not been privy to, so I cannot point
2    you to a definition of that.
3         Q.    Yeah.     I'm not -- I'm not asking you to
4    define it.     I'm asking you process-wise what we are
5    looking at.       So it -- it looks to me like you took
6    the LMS records that we produced and you added
7    column H, which says "PCARS Y/N."                   Do I understand
8    that, right, to be -- that's whether the PCARS
9    record, either yes or no, reflects the -- the days
10   that are in Southwest's records?
11        A.    That's correct.
12        Q.    Okay.     And then you added a column I labeled
13   "Discrepancies and Errors in PCARS or SWA in the
14   Southwest Records"; right?
15        A.    Yes.
16        Q.    Okay.     And so in preparing this -- well, let
17   me back up.
18              Did you prepare this document?
19        A.    I prepared -- I did everything in the
20   discrepancies.       I did everything in th e-- the
21   yes/no column.       Basically anything that was added or
22   cross-checked, I did.         I was provided the
23   spreadsheet with the dates from my attorney.
24        Q.    And did you prepare this information -- you
25   prepared this information under oath; right?

                                                                 Page 215

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 47 of 86
                                CONFIDENTIAL

1           A.   I don't understand what -- what you're
2    asking me.
3           Q.   Well, we had -- we can pull up the
4    interrogatory responses, but we asked you to
5    identify the dates of your military service, and the
6    interrogatory responses that are signed under oath
7    say, "See my document production."                  And this is the
8    document production, or one document.
9                So I'm wondering if these statements, in
10   your mind, were made under oath are not?
11          A.   I would say that this was a good-faith
12   estimate of the accuracy and cross-check of all
13   information that I had available to me under oath,
14   yes.
15          Q.   Okay.    So looking at columns H and I --
16   again, I'm just talking logistics here; we'll get
17   into the details -- it looks like what you've done
18   is when PCARS -- the PCARS record did not reflect a
19   military leave from Southwest records, you annotated
20   "No" in H and then provided a comment in column I;
21   is that right?
22          A.   Yes.    What I attempted to do was anything
23   that did not match perfectly, I attempted to access
24   either my leave notification from Southwest or any
25   other document that I could find in the search that

                                                               Page 216

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 48 of 86
                                CONFIDENTIAL

1    you were serving and that -- that leave is also
2    reflected in Southwest's records?
3         A.    No, I did not, because the records matched.
4         Q.    Okay.     But if the PCARS record is inexact,
5    it could show days that you were -- it could -- it
6    could show days that you -- it could say that you
7    were on leave -- sorry.          I'm not saying that right.
8               In your view, there are instances when PCARS
9    does not state a date when you were performing
10   military service; correct?
11        A.    I would say an example of that would be if a
12   PCARS payment was made on a separate date for what I
13   referenced earlier, so...
14        Q.    I -- we need to do this step-wise.              I
15   believe what you said is that there are -- there are
16   instances where PCARS does not show a date of
17   military service when you were actually serving in
18   the military; is that right?
19        A.    That is correct.
20        Q.    Okay.     Are there instances when PCARS shows
21   a date of military service when you were not serving
22   in the military?
23        A.    I would say it probably does, yes.
24        Q.    Okay.     Did you undertake any investigation
25   in your records to check those discrepancies?

                                                              Page 218

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 49 of 86
                                CONFIDENTIAL

1         A.     Yes, I can.       That would be my best guess.
2    Often there may be additional duties.                I may be
3    doing a performance report.               Earlier in my service
4    in the squadron I had additional duties which
5    required additional time outside of my primary
6    duties.     Some of those were allowed to be -- you
7    could do some of them on the road.
8                For example, when I was a flight commander,
9    I'd be responsible for multiple performance reports
10   for multiple people.          That would be something I
11   could work on on my laptop and not be on base to do.
12   Oftentimes while doing that -- and I notice that
13   the years 2018, and that time previously were
14   extremely busy while I was doing union duties as
15   well.
16               So oftentimes I may have performed
17   performance reports or other types of military duty
18   and simply did not fill out the paperwork or follow
19   up on the paperwork to make sure that I was paid for
20   that status.
21        Q.     So your -- when you say "Remote
22   work/travel/telecommute," have you confirmed that
23   that's what you were doing on that day or that's
24   just a guess about what -- what you may have been
25   doing?

                                                              Page 230

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 50 of 86
                                CONFIDENTIAL

1         A.    I don't have -- I don't have that
2    information in front of me.             Obviously I put
3    "Remote work/travel/telecommute."                   I don't know
4    exactly what I was doing that day, but it may have
5    been something to where I saw that I was not here
6    or -- when I say "here," like maybe I was not on
7    base or I don't have anything factual.                   But that
8    would be my best guess.          Anything that I cannot find
9    factual information, I tried to put my best guess
10   for an explanation.
11        Q.    Okay.     So you had some -- you can see in the
12   surrounding columns around the same time period you
13   have some photos.        But you looked for photos on this
14   date and could not find a photo?
15        A.    I -- if I did find a photo for that
16   particular date, if there was any type of photo,
17   there was nothing like my other photos that shows,
18   you know, maybe I'm physically on base.                   But there's
19   no PCARS, et cetera.
20        Q.    Okay.     And you don't have any independent
21   recollection today about whether you served on
22   May 18th, 2018?
23        A.    I do not.
24        Q.    If I can take you down to row 112.                 This is
25   a military leave on March 19th, 2019.

                                                                 Page 231

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 51 of 86
                                CONFIDENTIAL

1    instance when we scroll through, when there's a
2    letter followed by some text, that the black text
3    are notes and comments that you prepared that are
4    explanatory, and you prepared them in order to
5    respond to the discovery requests?
6         A.     That is correct.          I -- I typed the black
7    test -- text.       Those are my notes.             And each one is
8    my best good faith estimate as to why there would be
9    a discrepancy.
10        Q.     Okay.    And so on the April 13th, 2013 -- so
11   this is back to A.         You note that your squadron was
12   out of money and pay statuses were not available and
13   were filed later.        And so this -- this is similar to
14   your note earlier about the continuing resolution;
15   is that right?
16        A.     Yes.    And that -- again, that's my best
17   guessing.      When I have a comment about a medical
18   requirement that is due -- I don't remember if I had
19   a back injury at that point, but if -- unless it was
20   something in regard to that and my medical status
21   with the military, it probably would have been a
22   flight physical.        So that's why I placed -- that's
23   why I said that was my best guess.
24        Q.     Okay.    And just to confirm, I believe --
25   I believe it's -- it's true from the context, but

                                                               Page 236

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 52 of 86
                                CONFIDENTIAL

1    it is a best guess.        You're not certain sitting here
2    today or based on your review of records whether you
3    performed military service on April 13th, 2013?
4         A.     That's correct.        Every -- each one of
5    my answers is my best guess as to what -- why
6    there's a discrepancy, but I cannot factually state
7    on any of these whether or not I performed duty on
8    that particular day.
9         Q.     In doing your -- let me back up for a second
10   and ask a bigger picture question.
11               In doing your investigation, did you ever
12   discover a date of military leave in Southwest's
13   records when you did not serve in the military?
14        A.     Do you -- as regard as days that are on my
15   PCARS where I was working for Southwest or are you
16   asking if there is a military leave annotated with
17   Southwest that I did not perform military leave?
18        Q.     Well, the -- the Southwest records show
19   that you were on leave on -- on certain dates;
20   right?
21               And my question is:           Have you ever -- well,
22   in doing your investigation, did you ever find one
23   or more instances where you concluded, oh, you know,
24   what?     Actually this says that I was on leave but I
25   actually wasn't performing military duty?

                                                              Page 237

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 53 of 86
                                CONFIDENTIAL

1         A.    Yes, I have.
2         Q.    Okay.     And did you -- did you annotate those
3    here?
4         A.    It was not in the scope of this
5    investigation.       It was annotated with the company
6    multiple times over the years, including my last
7    Employee Relations complaint.
8         Q.    Okay.     How many -- how many such instances
9    did you find?
10        A.    So I could not -- I could not do that with
11   this document search because I did not have access
12   prior to, I believe, six months of my schedule.                 So
13   it's impossible for me to see when Southwest has me
14   on military leave.
15              So, for example, it's currently November,
16   I would be able to see my military leaves on the
17   screen that I have access to back approximately six
18   months, but for the scope of this request, I cannot
19   see any dates.       It would be impossible for me to do
20   that because I don't know what they had annotated on
21   my screen.
22              To answer your question further, over the
23   years I have identified multiple times when military
24   leave was incorrectly placed or there were changes
25   and the company never changed the status.               Those

                                                              Page 238

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 54 of 86
                                CONFIDENTIAL

1    clarification.
2                MR. SCIMONE:      Yeah.       I mean, and I'm fine
3    with him answering the question to the extent that
4    you are not trying to pin him down to a legal
5    position, but I feel like that's what you're trying
6    to do.    And you're not telling me that you aren't
7    trying to do that, so I'm having a hard time
8    understanding what you're driving at.
9                MR. BERRY:     Well, yeah.          It's his testimony,
10   and so --
11               MR. SCIMONE:      Yes, it is.
12               MR. BERRY:     Let's -- let's proceed.          If you
13   want to instruct him not to answer, you can.
14   BY MR. BERRY:
15        Q.     So, Mr. Huntsman, I believe what you said is
16   that there are instances when Southwest's records
17   will not show that you were on military leave, but
18   you performed military duty; is that right?
19        A.     I am saying that I performed military days
20   that -- I performed military duty on days off
21   showing on my CWA records that are not annotated
22   accordingly, yes.
23        Q.     And so in that regard Southwest's records
24   are inaccurate?
25        A.     I would say yes.

                                                              Page 257

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 55 of 86
                                CONFIDENTIAL

1    those days?
2                MR. SCIMONE:       Objection.
3                Answer to the best of your ability.
4                THE WITNESS:       Okay.
5    BY MR. BERRY:
6         Q.     It's a yes-or-no question.
7         A.     It's not a yes-or-no, in my opinion, sir.
8                Ultimately, if Southwest had a notification
9    system or had changed it, then this would not be an
10   issue.    So my answer is that an individual
11   performing military leave should be treated
12   comparable to other forms of leave.                 So if they were
13   proceeding on that date a military service or doing
14   military service and the notification system
15   prevented them from accurately representing that,
16   then, yes, they should be compensated just as if
17   they were in the system.
18        Q.     Okay.    So that's -- that's a rationale.               As
19   I understand it, you are providing some reasons why
20   Southwest's records may be inaccurate, because, in
21   your view, the notification system is flawed; right?
22        A.     That is correct.
23        Q.     Okay.    So for whatever the reason -- and
24   there could be other reasons why on any given -- on
25   any given day the leave record may be inaccurate.

                                                              Page 259

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 56 of 86
                                CONFIDENTIAL

1    location, which is something that's sort of --
2    that's pilot-specific.          I take it that a lot of
3    their reservists do their drilling locally, and so
4    the -- you know, a travel day or prep day would be
5    different than if you were, say, flying to the
6    Netherlands, as you have done in instances, or to
7    the Pacific theater; is that right?
8         A.    I would say that would be fair.             But I would
9    say most reservists, they also have exercises and
10   deployments that they do on a regularly basis,
11   sometimes yearly or semiannual, where they do
12   travel.    So just because they aren't operating an
13   aircraft, I would say that -- that most reservists
14   and guardsmen do have to travel to locations on a
15   regular basis.
16        Q.    Okay.     If you scroll down to the next entry.
17   This is "H" as in "Herb."            This entry relates to a
18   military leave on August 6th, 2016, a one-day leave
19   that doesn't appear in PCARS.              And you note that
20   there is a photo that supports that you were on base
21   on that day; is that right?
22        A.    That's correct.         The photo on the screen --
23   thankfully, I took it to show -- that's a screen of
24   a type of orders or a duty certification process.
25   And I was having some type of -- there was some type

                                                              Page 267

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 57 of 86
                                CONFIDENTIAL

1    of issue with it, or I -- I needed to take those
2    dates to either fix our pay status or have something
3    with the orderly room to fix it, so I took that.
4    That's --
5                (Clarification requested by Reporter.)
6                THE WITNESS:      There was some issue with the
7    orders system that made me take this picture, and
8    that picture is a government computer in my squadron
9    physically at Travis Air Fore Base.
10   BY MR. BERRY:
11        Q.     That was my next question.               It looks like
12   you are accessing a system called AROWS?
13        A.     That's correct.
14        Q.     Okay.    And you can tell from this photo that
15   this is not your personal computer.                  This is a
16   computer that's on base?
17        A.     Yes, it is.
18               DEPOSITION REPORTER:           Can you spell the
19   "AROWS," please.
20               THE WITNESS:      Yes, ma'am.           It's Alpha,
21   Romeo, Oscar, Whiskey, Sierra.
22   BY MR. BERRY:
23        Q.     Do you remember taking this picture?
24        A.     No, I do not.
25        Q.     And -- but your best guess is that you took

                                                                Page 268

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 58 of 86
                                CONFIDENTIAL

1    it in order to send it to someone for technical
2    help; is that right?
3         A.    I -- I took it for -- I don't know the
4    reason at the time.        I'm guessing it was some kind
5    of problem with the information that is shown on the
6    screen, so either a certification date was wrong, a
7    date needed to be changed.            They move through the
8    system.
9               There's different -- there's different
10   levels of certification, so sometimes they would be
11   stuck in certain areas, and so we would need help
12   from an outside agency to move the order through to
13   a completed status.        There's probably five or six
14   more reasons I could list why I would have taken a
15   picture of that particular system.
16        Q.    So you don't -- you don't recall why you
17   took the picture, but you know that this was a
18   computer that was on base at the time?
19        A.    That's correct.         Yes.      That's -- I'm leaning
20   up to look at the picture individually.               Yes.
21        Q.    At the top -- this looks like it's an iPhone
22   interface or smartphone interface; is that right?
23        A.    Yes.    That was probably taken with my phone
24   at the time.
25        Q.    Okay.     And the "August 6th, 2016 at

                                                              Page 269

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 59 of 86
                                CONFIDENTIAL

1    same as the last one.         It says, "Photo supported on
2    base."
3         A.     That is correct.         And referencing the -- the
4    photo, this would be a common photo.                And that 349
5    Air Mobility Wing in the photo, the UTA schedule --
6                (Clarification requested by Reporter.)
7                THE WITNESS:      I apologize.
8                The photo that's listed under letter "I" for
9    November the 22nd, this would be a photo that I
10   would normally take at least once a year, and it
11   shows the UTA schedule for the fiscal year.
12               The reason that I would take this would be
13   for planning purposes, because some of the UTA
14   weekends were mandatory, and some of them were not.
15   But it also would show -- if you notice under Flight
16   A and Flight B, it would show me other opportunities
17   to where if I needed to see a reserve doctor for an
18   injury or a return to fly status, it may give me a
19   separate opportunity to see them on that particular
20   date.     That's definitely why I would take that
21   picture.
22   BY MR. BERRY:
23        Q.     Okay.    And do you recall taking this
24   picture?
25        A.     I recall taking pictures of the UTA schedule

                                                              Page 272

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 60 of 86
                                CONFIDENTIAL

1    many times.      I don't remember this specific date,
2    though.
3         Q.    Have you ever had someone else who serves
4    alongside you at Travis Air Force base send you a
5    picture of a schedule?
6         A.    Yes, I have.
7         Q.    And do you know if this is an instance where
8    someone sent you a picture of a schedule?
9         A.    I do not know that answer to that.
10        Q.    It's possible?
11        A.    It is a possibility, but the way this was on
12   my phone, I think I took the picture.                  But it is
13   most certainly a possibility.
14        Q.    Can I ask you to scroll up to the last
15   photo, which was H.        It's a August 6, 2016 photo.
16        A.    Okay.
17        Q.    And you see there's -- there's no text above
18   "August 6, 2016"?        I'm asking you to observe an
19   absence, which may be odd, but it will make sense
20   when you look at the next one, where above the date
21   and timestamp, "November 22, 2016," it says "Travis
22   AFB."
23        A.    I'm looking.       Stand by.
24              On H -- I'm looking at H.                That says, "Below
25   shows I was at Travis Air Force base on August the

                                                                Page 273

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 61 of 86
                                CONFIDENTIAL

1    all four for both days.          That would be a scheduler
2    pulling up a pay system who had access to a pay
3    system, and they would input for each individual.
4    That's why I said it's most probable that I simply
5    did not sign the sheet of paper, but it is also a
6    possibility that there was an entry error when that
7    individual went through to click on specific days
8    for UTAs.
9         Q.     Okay.    Looking down at L now, L relates to a
10   one-day military leave on July 5th, 2017.               And you
11   note that there's a security clearance photo that
12   supports that you were performing military duty.
13        A.     That's correct.
14        Q.     Can you explain how this supports that you
15   were performing military duty.
16        A.     Yes.    This was -- this is the best that I
17   could find, and this was a text conversation between
18   the unit security manager for the security
19   clearance.     So my security clearance, as I gave an
20   example earlier -- I was using myself.              I used to
21   have a higher level.         That went down to a lower
22   level.    So many years lapsed between my last
23   investigation for a security clearance and the
24   current one that I was attempting to get.
25               The technological issues for this were an

                                                              Page 290

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 62 of 86
                                CONFIDENTIAL

1    absolute nightmare.        You were supposed to be able to
2    log into the system, which I have later on in the
3    exhibits.     I received multiple passwords.                I would
4    do something in the system.             It would lock me out.
5    And the worst part is that my complete form was
6    reset twice over multiple months.                   This is something
7    that flows through the squadron, and then it goes up
8    to a high-level security branch.                Once it gets there
9    and if they send it back, the form reset.                   It was
10   extremely frustrating.          I worked on it for multiple
11   days.
12               And, quite frankly, it was another factor in
13   me starting to lean to leave the squadron.                   If you
14   notice, that date was 2018, and that was the time to
15   where I decided that I had too much on my plate, and
16   I was thinking of separating to a unit to where
17   there was less involvement required.
18        Q.     Okay.    And the -- there's a stamp -- maybe a
19   location stamp that says "312 CAL" on the photo.                      Do
20   you see that?
21        A.     I do.    That's simply -- that's identifying
22   the person -- it's a sergeant in the 312 Airlift
23   Squadron, of which I was a member of.
24        Q.     So this is a text message that two and a
25   half years later, whatever the case may be, you

                                                                 Page 291

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 63 of 86
                                CONFIDENTIAL

1    scroll down, but if I can take you to row No. 92.
2    Let me know when you're there.
3         A.     I'm there.
4         Q.     Okay.    Do you see that -- that this leave
5    entry is for July 5th, 2017?
6         A.     I do.
7         Q.     Okay.    And so am I right that the
8    explanation that you have for July 5, 2018 is an
9    error?
10        A.     That is -- that is probably an error, yes.
11        Q.     Okay.    Is there any reason to believe that
12   this explanation screenshot that you provided
13   related to July 5, 2018 provides support for you
14   being -- for you performing military duty on
15   July 25th, 2017, one year previously?
16        A.     I do not know that.            That was an honest
17   error as far as the date.             I would have to go back
18   and look at the PCARS and search that particular
19   date again.      But, no, that's -- I must have missed a
20   date by a year as far as the calendar year.
21        Q.     Okay.    And so am I right that you have not
22   looked at your -- your various records -- or to the
23   extent you looked at them, you were looking at the
24   wrong year.      You have not yet investigated whether
25   you have any support for the -- for whether you were

                                                              Page 293

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 64 of 86
                                CONFIDENTIAL

1               And, yes, there -- there are a variety of
2    reasons the pay statuses may show differently than
3    the dates in the notification system.
4         Q.    So sitting here today, if PCARS shows
5    that -- does not show that you were not performing
6    duty on February 9th, that you were on military
7    leave, and your best or your -- one plausible
8    explanation, you believe, is that PCARS is just off
9    by a day and that you were serving in the military
10   on February 9th?
11        A.    That is a fair -- that would be a fair
12   assessment.      And PCARS shows that I was not paid on
13   the 9th.     It does not show that I was not performing
14   military service on that day.
15        Q.    Well, it doesn't show anything one way or
16   the other.
17        A.    I'm sorry?
18        Q.    It doesn't have an entry for February 9th at
19   all, so it just shows that -- the absence of the
20   date on PCARS means that you weren't compensated;
21   right?
22        A.    That's correct.         And I was compensated on
23   the 12th, so that was just my best guess as to why
24   it was shifted.
25        Q.    So going down to N, this is a one-day leave

                                                              Page 298

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 65 of 86
                                CONFIDENTIAL

1    on May 4th, 2018 that appears in South- --
2    Southwest's records but does not appear in your
3    PCARS record.       And you note that there is -- a photo
4    supported remote work on the 4th of May in prep for
5    the 5th of May.       Do you see that?
6         A.    I do.
7         Q.    And there are two photos on this sheet.                  Can
8    you explain to me what's going on in these photos?
9         A.    I can.     The photos -- my best explanation
10   that I can give is the 15.pdf looks like a
11   performance report file.           Again, that would be
12   something that I would work on remotely.               They
13   changed the format, and I think that was about the
14   timeframe where they changed the versions of the --
15   the DOD form for officer performance reports.
16              I could not open it for whatever reason it
17   was, and I took the picture to take into base the
18   next day to present it to ask them what I need to
19   update or how I could open the new format of the OPR
20   so that I did not have to -- so that I could access
21   it from my personal computer, or there was some type
22   of application on base to where it simply was not
23   opening the file.
24              The next day shows a picture of me in the
25   squadron, and that is either a -- I'm scrolling in

                                                              Page 299

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 66 of 86
                                CONFIDENTIAL

1          Q.    But you don't have the same absolute
2    certainty about why you took the photo or what
3    the -- what was going on?
4          A.    You know, unless I'm 100 percent, I always
5    caveat, so I would say I'm 99 percent that that
6    was -- the file labeled 15.pdf was a performance
7    report, probably a shell of a performance report in
8    a PDF format, and it would no longer work on my
9    computer.
10               I took the picture.            I probably -- I either
11   maybe texted someone else at the time, or I took it
12   the next day, because usually someone else has
13   encountered the problem or they have a workaround or
14   there will be someone on base that knows how to fix
15   it.
16         Q.    Okay.    And so --
17         A.    It was --
18         Q.    Go ahead, Mr. Huntsman.
19         A.    I'm saying it would probably be a product
20   that I wanted to have completed for that next day,
21   is -- based off -- there's no other reason that I
22   would be working on it that late in the evening.
23         Q.    Okay.    And so both of these photos, again,
24   looked like that they are rendered from a iPhone.
25   They have the similar format with the picture of an

                                                              Page 301

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 67 of 86
                                CONFIDENTIAL

1    airplane in the upper right and the battery,
2    et cetera; is that right?            So is your -- is your --
3    is it your recollection that you took these photos
4    with your iPhone?
5         A.    That's the -- that would be my best guess.
6         Q.    And then the photo of May 4th, 2018, you
7    took that about -- on or about 9:18 at night in
8    order to take it in the next day to discuss the
9    technical issue?
10        A.    That's a best guess.            And, again, if I'm
11   working on that product that late at night, then
12   there was frustration involved with the technical
13   issue, and so I was taking it to -- to basically
14   show what the issue was.




                                                              Page 302

                              Veritext Legal Solutions
                                   866 299-5127
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 68 of 86
                           CONFIDENTIAL




                                                         Page 303

                         Veritext Legal Solutions
                              866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 69 of 86
                                CONFIDENTIAL

1         A.     That's correct.
2         Q.     You haven't changed any of the dates or
3    times on any of these -- the time and date
4    signatures on any of these photos?
5         A.     I have not changed any item on any photo.
6         Q.     Moving down to O, this involves a 2 day
7    military leave from Southwest Airlines on May 22nd
8    and May 23rd that does not appear in your PCARS
9    report.     You have a note that says, "Photo supported
10   at base."
11               Do you see that?
12        A.     I do.
13        Q.     Okay.    And then the photo that you provided
14   has a timestamp of 12:38 p.m. on May 23, 2018.                 Do
15   you see that?
16        A.     I do.
17        Q.     Okay.    Can you tell me about this photo.
18        A.     My best guess is I thought the sign they had
19   up was funny, probably not politically correct.
20               But I know with absolute certainty that
21   that's the entrance to the SARM office, which would
22   be the people that -- if you see the yoga ball in
23   the background, that's the desk for the individual
24   who I was dealing with for my security clearance
25   issues.     I may have been there to see her.             Or the

                                                              Page 304

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 70 of 86
                                CONFIDENTIAL

1                  I, JANIS JENNINGS, CSR No. 3942, Certified

2      Shorthand Reporter, certify:

3                   That the foregoing proceedings were taken

4      before me at the time and place therein set forth, at

5      which time the witness was duly sworn by me;

6                   That the testimony of the witness, the

7      questions propounded, and all objections and statements

8      made at the time of the examination were recorded

9      stenographically by me and were thereafter transcribed;

10                  That the foregoing pages contain a full, true

11     and accurate record of all proceedings and testimony.

12                 Pursuant to F.R.C.P. 30(e)(2) before

13     completion of the proceedings, review of the transcript

14     [   ] was [X] was not requested.

15                  I further certify that I am not a relative or

16     employee of any attorney of the parties, nor financially

17     interested in the action.

18                 I declare under penalty of perjury under the

19     laws of California that the foregoing is true and

20     correct.

21                 Dated this 18th day of November 2020.

22

23                         <%6044,Signature%>

24                         JANIS JENNINGS, CSR NO. 3942

25                         CLR, CCRR

                                                               Page 323

                              Veritext Legal Solutions
                                   866 299-5127
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 71 of 86




      The Joint SWA /SWAPA
   Flight Operations Military
           Handbook




                     As set forth in the
             Collective Bargaining Agreement
                 dated November 1, 2009
                         Between
                 Southwest Airlines Co.
                         and the
           Southwest Airlines Pilots' Association



                Effective Date: Nov 1, 2014
            Required Review Date: Oct 30, 2015



                                                                       EXHIBIT

                                                                        0002



                                                          SWA-HuntsII
                                                          SWA-Huntsl I 009097
                                                                        009097
   Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 72 of 86




                         Table of Contents

SECTION 1: Purpose                                                           2

SECTION 2: Definitions                                                       2

SECTION 3: General                                                           2

SECTION 4: MILOA Notification                                                3

SECTION 5: Notification Timeline                                             3

SECTION 6: MILOA Notification Form Completion                                4
SECTION 7: MILOA Trip Pulls                                                  6

SECTION 8: Changes or Cancellations Of Military Leave                        7

SECTION 9: Health And Welfare Benefits                                       7

SECTION 10: Monthly Bidding                                                  8
SECTION 11: Pass Privileges                                                  8
SECTION 12: Jumpseat Privileges                                              8
SECTION 13: Known Crewmember (KCM)                                           8
SECTION 14: Vacation                                                         8
SECTION 15: Reemployment After MILOA                                         9

SECTION 16: Training Following MILOA                                         11

SECTION 17: 401K Plan                                                        12

SECTION i8: Profitsharing                                                    12

SECTION 19: Stock Options                                                    12

SECTION 20: Benefits Booklet And Checklist                                   12

SECTION 21: Military Appreciation Program (MAP)                              12

ATTACHMENT 1: Chief Pilot Checklist                                          14


                                                  MILOA Handbook I Nov 1, 20141 Page 1




                                                                       SWA-HuntsII
                                                                       SWA-Huntsl I 009098
                                                                                    009098
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 73 of 86




  1.   Purpose:

       Southwest Airlines Co. (the "Company ") and the Southwest Airlines Pilots'
       Association (the "Association ") have a long history of strong support for pilots
       affiliated with the National Guard or reserve forces. The Company and the
       Association have jointly and separately demonstrated the acknowledgment of
       and appreciation for the significant sacrifices required of those who
       simultaneously serve the Nation and the Company. This Joint SWA /SWAPA
       Flight Operations Military Handbook satisfies Section 12.F.1.c. of the
       Collective Bargaining Agreement (hereinafter referred to as the "Agreement ")
       between the Company and the Association. The purpose of this Handbook is
       to provide policy and procedures for Association members participating in the
       uniformed services under Title 38 USC 4301 -4334, Uniformed Services
       Employment and Reemployment Rights Act of 1994, as amended (hereinafter
       referred to as "USERRA "). The USERRA Law is implemented by the rules
       and regulations contained in 20 CFR Part 1002, USERRA Final Rules. While
       USERRA establishes a floor, not a ceiling, for the employment and
       reemployment rights and benefits for those it protects, Southwest Airlines
       may provide greater rights and benefits than USERRA requires.

  2. Definitions:
       a. Military Leave of Absence (MILOA): Absence from work for purposes of
           serving in the uniformed services.
       b. Short Term MILOA: Service in the uniformed services for fewer than
           thirty -one (31) days.
       c. Long Term MILOA: Service in the uniformed services for thirty-one (31) or
           more days.
       d. For applicable definitions contained in USERRA, refer to 20 CFR Part
           1002.5, USERRA Final Rules.

  3. General:

       a. Nothing in this Handbook, the Agreement, SWA Policy or SWAPA Policy
           will diminish the rights, benefits and protections prescribed in USERRA.
       b. For subjects not addressed in USERRA, applicable provision in the
           Agreement will apply. In the event an issue is not addressed by USERRA
           or the Agreement, applicable Southwest Airlines policies and /or
           procedures will apply.
       c. The SWA Flight Operations Military Liaison is the primary agent available
           to assist with and resolve issues arising from military duty requirements
           and SWA employment. If the Military Liaison is not available, a Domicile
           Chief Pilot should be contacted. After duty hours and time -critical issues
           should be referred to the Chief Pilot on call.
       d. Pilots are encouraged to maintain contact with their Chief Pilots during a
           long -term MILOA.



                                                           MILOA HandbookI Nov 1, 20141 Page 2




                                                                               SWA-HuntsII
                                                                               SWA-Huntsl I 009099
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 74 of 86




    e. Pilots are encouraged to periodically review material distributed through
        SWALife, Company e -mail, and the SWAPA website while on MILOA.
        Pilots will retain access to SWALife, CWA and the SWAPA website while
        on a MILOA.
    f. Pilots are required to log in to SWALife once every 90 days to keep their
        SWALife log -in and CASS account active. If the pilot is locked out of CASS
        or denied SWALife access while on MILOA contact the SWA Flight
        Operations Military Liaison for assistance.
    g. A Military Resolution Board (MRB) as provided for in the Agreement is
        available to resolve policy issues regarding military leave.
    h. Seniority is retained and longevity will accrue while on MILOA.
    i. Probation: For Long Term MILOAs, probation will be extended day -for-
        day for every MILOA day over thirty (30) consecutive days.
    j. The Company will share MILOA data with the Association as requested.
    k. If the Company has reason to contact a pilot's military unit commander or
        supervisor, reasonable efforts will be made to notify the pilot beforehand.

    Notification

    a. Pilots (or "an appropriate officer" as defined in CFR 1002.85) are required
       to give advance notice of pending service whenever circumstances
        reasonably allow. Under USERRA, the Company does not have authority
       to deny or question military duty. MILOA notification is simply
                      not a request.
    b. Notification can be either verbal or written and may be informal, following
        any format. The preferred method is to submit a MILOA notification form
        through SWALife >Flight Ops> Forms /Reports >Military Forms >launch
        "Military Leave Notice ". In the event the on -line notification form is not
        used, all of the information contained in the form should be provided via
        whatever media the pilot elected to use to notify the Company of the
        MILOA.
     c. When possible, a pilot should submit routine MILOA notifications by the
         nth day of the month prior (21st for Blank Line awards).
     d. In the event that advanced notification is prevented by military necessity,
         or otherwise impossible or unreasonable the pilot will notify his /her Chief
         Pilot or the Flight Operations Military Liaison as soon as conditions
         permit.

     Notification Timeline

     a. The MILOA Notification form is electronically transmitted to the Chief
         Pilot's office. On normal workdays, the Chief Pilot's office will complete
         its review within twenty -four (24) hours following submission by the pilot
         and electronically transmit the notification to Crew Planning and /or Crew
         Scheduling using the "Pullsheets" program. A pilot submitting a MILOA
         notification outside normal work hours or on non -normal work days
         should be aware that his /her notification will not be processed until the


                                                        MILOA Handbook I Nov 1, 20141 Page 3




                                                                             SWA-HuntsII
                                                                             SWA-Huntsll 009100
                                                                                         009100
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 75 of 86




        next normal work day. If outside normal work hours or on non -normal
        work days the chief pilot on call (CPOC) can be reached in the NOC to
        facilitate a MILOA Notification 469 -603 -0405.
    b. The table below reflects the timeline for completing the tasks associated
        with MILOA Notification. Processing of MILOA Notifications submitted
        on non -normal workdays or during non -duty hours may exceed these
        timelines.

          Table i: MILOA Notification /Processing Timeline
                  TASKS                                DATE /TIME
 Pilot submits routine MILOA              By the lath @ 1200 CST
 Notification
 MILOA and trip pull (if required)        By the 15th @1200 CST
 posted
 Pilot submits routine MILOA              By the 21st @1200 CST
 Notification for Blank Line Award
 MILOA and trip pull (if required)        By the 22nd @ 1200 CST
 posted for Blank Line Award
 Short -notice MILOA Notification (If     MILOA and trip adjustment (if
 possible, submit 120 hours prior to      required) posted on pilot's schedule
 "Depart Domicile Time ")                 within approximately 48 hours of
                                          notification


  6. MILOA Notification Form Completion Procedures: The following completion
     instructions apply if the on -line MILOA Notification form is used.

     a. My Information: Should be pre -populated with all information.
     b. Additional Contact Information
           i. Email Address: email address where a copy of the submission will be
              sent.
           ii. Base: Assigned domicile for the month in which the MILOA occurs.
          iii. Seat: Captain or First Officer (pull down - select)
           iv. Your Phone number: The number to be called if there are questions
                regarding your MILOA.
            v. Unit Name: Military Unit Designation
           vi. Unit Location: Military unit location or base
          vii. Unit Phone Number: Self -explanatory
         viii. Commander's name: Optional (enter "decline" if pilot does not elect
                to provide).
           ix. Commander's Phone: Optional (enter "123-456 -7890" if pilot does
                not elect to provide).
            x. Commander's Email: Optional (enter "decline @decline.com" if pilot
                does not elect to provide).




                                                      M1LOA Handbook I Nov 1, 20141 Page 4




                                                                           SWA-HuntsII
                                                                           SWA-H unts l l009101
                                                                                          009101
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 76 of 86




         xi. Select either Yes or No as appropriate to highlight if a PC /PT
             training is due in the month the MILOA occurs. NOTE: One of the
             two options must be selected to submit the Notification.
    c. Military Duty Details:
          i. New Request: click on this radio button if this is the first
              notification submitted for this MILOA.
         ii. Revision:
                    a) Click on this radio button if revising information for a
                        previously submitted MILOA notice.
                    b) If a scheduled MILOA changes or is cancelled, the pilot will
                        call Scheduling directly as soon as practical to have the leave
                        removed /updated on the pilot's schedule. The pilot may
                        submit an amended MILOA Notification form in lieu of
                        calling Scheduling.
        iii. Depart Domicile Date /Time:
                    a) Enter the date and time required to be back in the assigned
                        Crew Base with enough time to travel safely to the
                        uniformed service site and arrive fit to perform the service.
                        This date /time should include time for travel from the
                        pilot's crew base to place of residence, and then to the
                        military duty location, plus required rest prior to
                        performance of military duty. Normally the date /time
                        should be twenty -four (24) hours or less from the "Start
                        Military Duty" date /time listed in the next block. If more
                        than twenty -four (24) hours is required (e.g. long term
                        MILOA or other special circumstances) explain in the
                        Comments /Description of MILOA text block at the bottom
                        of the form. A single period of military duty covering
                        multiple trips should be entered as a continuous military
                        leave.
                    b) Scheduling will make every effort to ensure a pilot is
                        returned to the domicile at or before the "Depart Domicile
                        Date /Time ". In the event that delays beyond the control of
                        scheduling occur, all available options will be used to return
                        the pilot to his /her domicile in time. MILOA times will not
                        be changed without specific concurrence of the pilot.
        iv. Start Military Duty Date /Time: Self -explanatory
          v. End Military Duty Date /Time: The date /time released from military
              duty. If unknown, enter the best estimate (can be adjusted through
              revision later).
        vi. Return to Domicile Date /Time: Enter the date /time available to
              Southwest Airlines Flight Ops or Training Scheduling to perform
              SWA duty. It should be the time the pilot is available to report to
              domicile rested and ready to depart for a SWA trip. This date /time
              should include travel time from the duty location to residence (as
              appropriate) then to the Crew Base and any required rest. Normally
              this will be within twenty -four (24) hours of the End Military Duty


                                                         MILOA Handbook! Nov 1, 20141 Page 5




                                                                             SWA-HuntsII
                                                                             SWA-H unts I I009102
                                                                                           009102
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 77 of 86




               Date /Time, but if special circumstances (USERRA- authorized leave,
               etc.) extend that period explain in the Comments /Description of
               MILOA text block.
         vii. Trip Pull Requested: Three options are available on this drop down
               menu.
                     a) "No pairing(s) currently conflict with the MILOA, post
                         MILOA immediately. If conflicting parings are posted they
                         will be pulled immediately" - There are no conflicts on the
                         pilot's CWA schedule /board, but if any should be posted
                         between MILOA Notification and posting on the pilot
                         schedule, they will be pulled immediately. (Note: When
                         military duty does not conflict with SWA duty, the MILOA
                         will be included on the pilot's schedule to prevent conflicts
                         between JA and MILOA)
                     b) "Assigned parings currently conflict with this MILOA. Pull
                         conflicting pairings AS SOON AS THIS NOTIFICATION IS
                         RECEIVED in Crew Scheduling /Planning" - Scheduling
                         will pull conflicting pairings immediately per para 7b.
                     c) "Assigned pairings currently conflict with this MILOA. Pull
                         conflicting pairings five (5) days prior to the pairing start" -
                         Scheduling will leave trips on your board until five (5) days
                         prior to the pairing so as to allow the pilot to use them in
                         ELITT or TT /GA transaction.
                     d) Comments /Description of MILOA: Free text box for any
                         additional information
         viii. Add another Military Duty Detail - allows pilot to submit an
               additional MILOA notice. Up to three total MILOA notices may be
               submitted.
          ix. The MILOA will be posted on the pilot's board as a continuous
               MILOA regardless of whether or not it conflicts with scheduled
               activities.

  7. Resolving conflicts between Military Duty and SWA Duty (MILOA Trip Pulls).
      When MILOA dates conflict with scheduled SWA activities, the conflict will be
      resolved as follows:

     a. The pilot may attempt to resolve the scheduling conflict through ELITT
         and /or Trip Trade Give Away (TTGA).
     b. Scheduling will resolve the conflict using the following guidelines:
            i. Crew Scheduling will determine the most cost effective point at
               which to move to pull a pilot to comply with MILOA requirements.
           ii. If a pairing is split, the pilot will be pulled from and /or rejoined to
               the pairing within 1.6 TFP as determined by the contractual split
               points in Section 6.B.13.d.i.(d).i) of the Agreement. The pilot can
               request alternate split points on the comments section of the
               electronic MILOA Notification Form.



                                                           MILOA Handbook I Nov 1, 20141 Page 6




                                                                                SWA-HuntsII
                                                                                SWA-Huntsll 009103
                                                                                            009103
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 78 of 86




            iii. Pairings modified by the Company and returned to the pilot will
                  have the pay prorated as per Section 4.1.9.
             iv. For MILOA conflicts that involve a Reserve pairing, only reserve
                  days that actually conflict will be pulled.
       c. The pilot will be provided "must ride" status in order to join or rejoin
           pairings split due to MILOA conflicts. Deadheading provisions set forth in
           Section 5.S. of the Agreement will apply.
       d. Crew Scheduling will be required to ensure that the pilot returns to the
           domicile at or before the "Depart Domicile Time" in order to meet military
           commitments. If delays begin to impact the pilot's ability to meet this
          time, crew scheduling will confer with the pilot. All options will be
           considered to return the pilot to domicile in time. MILOA times will not
          be changed without concurrence of the pilot.

  8. Changes or cancellations of military leave. If the scheduled MILOA changes
     or is cancelled, the pilot will call scheduling directly as soon as practical to
     have the leave removed /updated on the pilot's schedule. To ensure proper
     coordination the pilot should also contact his /her Base Coordinator at the
     earliest opportunity to advise them of the change. The pilot may submit an
     amended MILOA Notification form in lieu of calling scheduling or the Base
     Coordinator. If there was a trip pull associated with the MILOA, the pilot may
     be assigned the pairing in accordance with Section 6.B.7.b. of the Agreement.

  9.

       a. For a period of service fewer than thirty -one (31) days, a pilot will be
           considered to be in active employment status for purposes of Health and
           Welfare Benefits. The pilot will continue the coverage in effect as of the
           last day worked before military leave began for the entire MILOA, with
           premiums /contributions at active employee rates.
       b. For a period of service thirty -one (31) days or greater, the pilot will be
           considered to be on a leave of absence for purposes of Health and Welfare
           Benefits. In such a case, Health and Welfare Benefits will be as described
           in the Southwest Airlines Co. Employee Benefit Plan Book (SPD). The
           SPD contains additional provisions and is the governing document for
           Health and Welfare Benefits while on MILOA. The SPD is available on
           SWALife >About Me >My Health >Health & Welfare Information
           >Benefits Information >Summary Plan Descriptions >Employee Benefits
           Plan Book (SPD), or by calling Health & Welfare Benefits at (80o) 551 -1211
           or emailing askbenefits @wnco.com. In general:
               i. Health Care Benefits and contributions will continue unaffected for
                  a period of one hundred twenty (120) days, plus an additional
                  period determined by a formula based on TFP in the pilot's sick
                  bank and OJI bank as well as remaining vacation. This period starts
                  on the pilot's last day actively at work. Note: Accrued sick trips and
                  accrued OJI trips will be used for the purpose of computing the



                                                          MILOA Handbook I Nov 1, 20141 Page 7




                                                                               SWA-HuntsII
                                                                               SWA-H unts I I009104
                                                                                              009104
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 79 of 86




                 extension period only. A pilot on MILOA shall retain his /her Sick
                 and OJI banks.
            ii. The Benefits Department will notify the pilot before this extension
                 period expires. At that point, the pilot has the option of continuing
                 health benefits through COBRA at COBRA rates.
            iii. The pilot will have the choice to discontinue Health and Welfare
                 Benefits. To do so, the pilot must contact the Benefits Department
                 at (800) 551 -1211 or askbenefits @wnco.com to coordinate.

  lo. Monthly Bidding: If the pilot will be on a MILOA for an entire bid period, a
      monthly bid is not required. The pilot may elect to submit a bid for vacation
      (a "paper bid" for pay purposes) or a vacancy bid. Vacation bidding will be in
      accordance with Section 11 of the Agreement. Vacancy bidding will be in
      accordance with Section 9 of the Agreement while on MILOA. The pilot's
      vacancy bid will be used to determine their reemployment position. As a
      general rule, the pilot is entitled to reemployment in the position that he or
      she would have attained with reasonable certainty if not for the absence due
      to uniformed service (Ref 20 CFR Part 1002.191 -199). If the reemployment
      position requires the pilot to complete Captain Upgrade Training refer to
      Section 16e of this document.

  11. Pass Privileges: This includes on -line and off -line pass privileges.

     a. Pass benefits are unchanged for the first thirty (3o) days of a continuous
        MILOA.
     b. For MILOAs of greater than thirty (3o) days:
            i. On -line travel: SWA pass privileges continue unchanged for pilots
                and their eligible travelers.
           ii. Off -line travel: Pilot and dependent /companion off -line pass
                privileges are discontinued beginning on the 3ist day of any MILOA.
                Privileges will be restored upon completion of the MILOA.

  12. Jumpseat Privileges: Off -line and on -line flightdeck jumpseat privileges
      remain unchanged while on MILOA.

  13. Known Crewmember (KCM): This program is intended for use by pilots
      performing SWA Duty. Pilots on long term MILOA will be inactive in the
      KCM database for the duration of the MILOA.

  14. Vacation

     a. A pilot is authorized to use vacation time for MILOA.
     b. A pilot who has been awarded /scheduled vacation but is unable to take the
         vacation due to MILOA will be paid for the vacation in accordance with the
         Agreement. The pilot may choose to be temporarily returned to "Active
         Employee" status to be placed on vacation. The pilot may elect to submit a
         bid to determine vacation pay. Any earned vacation that is unused due to


                                                           MILOA Handbook Nov 1, 20141 Page 8




                                                                               SWA-HuntsII
                                                                               SWA-Huntsll 009105
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 80 of 86




       MILOA will be paid in that year. Vacation does not carry over to the next
       year.
    c. Vacation accrual: Upon return from a long term MILOA, vacation accrual
       will be accomplished by a look -back for twelve (12) calendar months
       beginning with the return date. All vacation eligibility which would have
       been accrued if the pilot had not been on MILOA will be restored. The
       months that fall in the current year will be accrued toward the next year's
       vacation. (For example: a third -year First Officer returning to SWA on 1
       Sep 2009 from a 24 -month MILOA. From that date, look back 12 months
       to begin calculating vacation accrual. That gives the pilot Sept 2008
       through Dec 2008 for vacation accrual, earning five days of vacation to
       take in 2009. In this example, the pilot also gets vacation accrual for Jan
       2009 through Aug 2009 for nine days of vacation in 2010). An extension
       of a pilot's MILOA and the consequent change in the 12 -month look back
       period could result in the loss of vacation days awarded based on the
       pilot's original return date. If these vacation days are the in future, they
       will be removed by Crew Planning. If they are in the past and have been
       paid, Pilot Payroll will work with the pilot to establish a payment schedule
       to repay the Company upon the pilot's return.
    d. Vacation bidding. A pilot on MILOA will be eligible to bid vacation during
       the normal bidding cycle. Unless a pilot knows that he /she will not return
       to SWA for the entire year, the pilot should participate in the vacation
       bidding process. If the pilot has vacation days accrued but does not bid,
       he /she will be assigned from the remaining pool of vacation weeks. If the
       pilot is given vacation accrual due to the 12 -month look back after the
       vacation bid process has been completed, the pilot must contact Crew
        Planning to be assigned vacation from the pool of available weeks.

  15. Reemployment after MILOA

     a. In general, if a Southwest Airlines pilot has been absent from Southwest
         Airlines due to uniformed service, he or she will be eligible for
         reemployment under USERRA by meeting the following criteria:
            i. The pilot provided advance notice of the employee' s service. (See
                  Section 4 and 5);
            ii. The pilot has five years or less of cumulative service in the
                  uniformed services. (See Section 15d);
             iii. The pilot timely returns to work or applies for reemployment, if
                  required (See Section 15b); and,
             iv. The employee has not been separated from service with a
                  disqualifying discharge or under other than honorable conditions.
     b. Generally, Southwest Airlines does not require an application for re-
         employment following MILOA as discussed in USERRA. It is assumed that
         the pilot will return to work within the USERRA specified timeframes
         unless the pilot informs the Chief Pilot or SWA Flight Operations Military
         Liaison otherwise. The USERRA timeline for returning to work is as
        follows:


                                                      MILOA Handbook I Nov 1, 20141 Page 9




                                                                           SWA-HuntsII
                                                                           SWA-Huntsll 009106
                                                                                       009106
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 81 of 86




            i. Period of service less than thirty -one (31) days, the pilot will report
                  back to work at the beginning of the next scheduled work period.
             ii. Period of service more than thirty (3o) days but less than one
                  hundred eighty -one (181) days. The pilot will contact the Chief Pilot
                   (written or verbal) not later than fourteen (14) days after
                  completing service.
            iii. Period of service more than one hundred eighty (18o) days. The
                  pilot will contact the Chief Pilot (written or verbal) not later than
                  ninety (9o) days after completing service.
    c. Upon completing service in the uniformed services, the pilot will notify
        their Chief Pilot of the expected return date. Coordination with the Chief
        Pilot prior to completion of military service may expedite requalification
        training scheduling, but is not required. The pilot may notify the Chief
        Pilot verbally or in writing (e -mail is acceptable). The Chief Pilot will then
        notify Crew Planning, Benefits, Training scheduling and Payroll of the
        effective date of return. (See Returning from MILOA checklist in
        Attachment 1).
    d. Pursuant to USERRA, an employee may perform service in the uniformed
        services for a cumulative period of up to five (5) years and retain
        reemployment rights with the employer. The exceptions to this rule are
        described in 20 CFR 1002.103. Pilots that want to confirm that the
        Company has accurate exemption status of their uniformed service may do
        so by contacting the SWA Flight Operations Military Liaison to coordinate.
        For periods of service that exceed 3o days, Pilots must, upon the request of
        the employer provide documentation connected with that service as
        described in 20 CFR Part 1002.121. Documents that satisfy the
        requirement to establish eligibility for reemployment after a period of
        service of more than 30 days are defined in 20 CFR 1002.123 and will only
        be requested by the Company at the completion of the MILOA, the Pilot
        may provide these sooner if desired.
    e. The Company will promptly reemploy the pilot when he or she returns
        from a period of service. "Prompt reemployment" means as soon as
        practicable under the circumstances of each case. Absent unusual
         circumstances, reemployment must occur within two (2) weeks of the date
        the pilot provides the Company. (See Returning from MILOA checklist in
        Attachment 1).
              i. The Company generally defines 5 calendar days as prompt
                   reemployment when returning from long term MILOA.
              ii. In cases where a pilot returning from a long term MILOA requires
                   training the following actions should be completed:
                       a) A "Pullsheets" entry will be made by the Pilots Crew Base
                           Chief Pilot to return the Employee to active status effective
                          the date they indicate they are available to work.
                       b) Unless training is available sooner beginning on the sixth
                           (6th) calendar day following the established "available to
                           work" date and continuing until the Pilot enters
                           requalification training, the Pilot will be paid a daily pro rata


                                                           MILOA Handbook I Nov 1, 20141 Page 10




                                                                                 SWA-HuntsII
                                                                                 SWA-Huntsll 009107
                                                                                             009107
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 82 of 86




                       TFP based upon schedule line guarantee TFP for the month
                       not to exceed the Training Pay Guarantee Chart from Section
                       4.K.6 while in training.
                   c) The pay rate will be establishing pursuant to USERRA
                       provisions and will be based on the Pilots pay rate at his /her
                       date of return to work.
    f. A pilot must have a current FAA Medical Certificate prior to beginning
        training or SWA flying. Pilots may bid their schedule in accordance with
        Section 5 of the Agreement once a return to work date has been
        established. If the pilots medical certificate has lapsed while on MILOA
        the pilot may bid provided the Chief Pilot has concurred that it is
        reasonable to expect that the individual will have a current FAA medical
        certificate before reporting for any training or flying assignment.
    g. Flight Operations Payroll is the point of contact for payroll issues resulting
        from MILOA (FlightOpsPayroll @wnco.com, (469) 603 -1093)
    h. Health Care Premiums: Premiums are automatically deducted from
        monthly pay. This will continue while on MILOA for the time specified in
        paragraph 9. Once there are insufficient funds in the pilot's payroll
        account, the pilot will be billed for the applicable benefits. Main Payroll
        will attempt to recover the debt in a very short amount of time. Upon
        return from MILOA, there will be a debit for these benefits on the account.
        The pilot may contact Main Payroll to determine payment schedule if
        required and /or desired.
    i. Health plan coverage will be reinstated upon actual reemployment or the
         established return to work date.

  16. Training Following MILOA: Training required upon return from a MILOA
     will be as directed in the Flight Operations Training Manual (FOTM).

     a. A pilot should contact his /her Chief Pilot in advance of his /her anticipated
         return from MILOA to initiate the requalification process. This is essential
         because requalification cannot begin until the pilot is returned to Active
         Employée status and that is accomplished through the Chief Pilot's office.
     b. The Chief Pilot will coordinate with the Flight Operations Training
         Scheduling Department for required requalification training.
     c. The level of requalification training required is based upon the number of
         days that have elapsed since the date of the first flight of the last three (3)
         consecutive flights flown by the pilot in a SWA B737 aircraft and the date
         of the requalification training. The break points for the levels of
         requalification training are determined by reference to the Flight
         Operations Training Manual found on SWALife. NOTE: Each level of
         requalification contains differing requirements for past due recurrent
         events.
     d. A pilot may request an additional training period, if desired. See the
         Agreement, Section 23.F.
     e. For First Officer's requiring Captain Upgrade training upon
         reemployment, Section 23.M.4 of the Agreement will apply. However, in


                                                         MILOA Handbook I Nov 1, 20141 Page 11




                                                                              SWA-HuntsII 009108
                                                                              SWA-Huntsll 009108
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 83 of 86




        those cases where the pilot is restricted from attending upgrade pursuant
        to Section 23.M.4 of the Agreement, the pilot will be paid Captain Pay Rate
        retroactively to the date calculated under Section 15.e.ii.a upon successful
        completion of Captain Upgrade Training. Retroactive Pay will be
        computed based on the actual TFP flown as an FO pursuant to Section
        23.M.4 of the Agreement.

  17. 401K Plan: After a pilot returns from MILOA, he or she will be allowed to
     make up his or her missed contributions or elective deferrals including
     Company match. Generally, these makeup contributions or elective deferrals
     must be made during a time period starting with the date of reemployment
     and continuing for up to three times the length of the employee's immediate
     past period of uniformed service, with the repayment period not to exceed five
     years. For questions about the 401k make -up contributions, contact
      Retirement Benefits at (800) 551 -1211 or SWAPA at (80o) 969 -7972. The
     calculation is available for every pilot who has taken MILOA and will be
     provided upon request.

  18. Profitsharing: After the pilot returns from MILOA, he or she will receive a
     profitsharing "make -up" contribution for the period of time the pilot was on
      MILOA. The credit will be based on an estimate of the compensation the pilot
     would have earned had he or she remained active with the Company during
     the MILOA period and the profitsharing percentage factor for the year for
     which the make -up contribution pertains. For questions about the
      profitsharing make -up contribution, contact Retirement Benefits at (800)
      551-1211. The calculation is available for every pilot who has taken MILOA
      and will be provided upon request.

  19. Stock Options: While on MILOA a pilot may exercise stock options under his
      or her respective stock option plan.

  20. Benefits Booklet and Checklist. The Company has published a guide "You're
      Protecting Our Freedoms --We're Protecting Your Benefits" to help service
      members understand how their benefits will be affected by their military
      service. The guide includes checklists of items that each service member
      should consider when entering into and when returning from military service
      and addresses the areas of Health & Welfare benefits, 401(k), ProfitSharing
      and other retirement benefits, Stock Options, and Pass Privileges. The guide
      is available on SWALife >About Me >My Life Events >Military Leave.

  21. Military Appreciation Program (MAP) and Registration: The Military
     Appreciation Program is a means for Southwest Airlines to express gratitude
      and admiration for Southwest Airlines Employees who currently serve in
     America's military services through affiliation with the National Guard or
      Reserve Forces. Participation in the Military Appreciation Program is
     voluntary and requires registration. Eligible Employees who elect to
     participate will be awarded SWAG Points as determined by the program in


                                                      MILOA Handbook I Nov 1, 20141 Page 12




                                                                            SWA-HuntsII
                                                                            SWA-Huntsll 009109
                                                                                        009109
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 84 of 86




    effect at the time the Employee served after opting into the MAP. The
    employee is required to opt out when no longer eligible (i.e., no longer serving
    in the uniformed services). For Program Rules, Eligibility and Registration
    refer to SWALife >Flight Ops >Our Business >MILOA.




                                                      MILOA Handbook Nov 1, 20141 Page 13
                                                                     I




                                                                           SWA-HuntsII
                                                                           SWA-H unts l l009110
                                                                                          009110
     Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 85 of 86




                       Attachment 1: CHIEF PILOT'S CHECKLIST FOR
                 PILOTS RETURNING FROM MILOA REQUIRING RETRAINING

        If the Pilot might have been on MILOA for more than 1825 cumulative days (5 years), you should
contact John Freed, HQ Flight Ops, John.freed Awnco.com office 469- 603 -0733 to verify eligibility for re-
employment. Once reemployment eligibility has been verified, proceed as follows.
NOTE: The Pilot should have already been in communication with HQ Flight Ops regarding
reemployment eligibility.

        Determine, from the Pilot, the availability date for reemployment ( "Return to Work" date).
        Advise the Pilot that this date will be used to return them to "Active Employee" status
        Beginning this date, they are considered available to SWA for scheduling training or other duties.
        If they will be unavailable to be scheduled with reasonable notice (i.e. 24 hours), they should
        revise their "return to work date ".
        Advise that they will return to "paid" status within 6 days
          o   If training is available within 6 days, pay will begin when they begin training
          o   If training is not immediately available, pay will begin on day 6 at a training rate, e.g. pro rata
              TFP based upon schedule line contract guarantee TFP.
                     This rate will continue until training is begun
                     Pay rate will be based on their seniority per USERRA.
                                                                                             6th
        If they accept duty assignments (i.e. office duty) other than training prior to the      day, their pay
        will begin on the first day worked.
        Advise Pilot that they will be contacted regarding required training scheduling
        Confirm contact information for the Pilot. Inform Pilot of the following requirements:
          o   Current Passport
          o Current plastic FAA Pilot's License including "English Proficient"
          o For First Officer's and Check Airmen: current FCC Radiotelephone Operator's Permit

         Ensure a PullSheet entry is made returning the Employee to active status effective the "date of
return" provided by the Pilot.

        Contact Training Scheduling
        Provide Training Scheduling with the Pilot's return date and request a training date for
        requalification.
        DIRECT PILOT NOT TO'CONTACT TRAINING SCHEDULING UNTIL ADVISED TO DO SO

        Once Training Scheduling determines a start- training date for requalification, contact the Pilot,
advise them of the date and direct them to communicate with Training Scheduling.

        Pay Coordination
        If training will begin within 5 days of the return to work date provided by the Pilot, no further action
        regarding pay is required.
        If training will not begin within 5 days of the return to work date provided by the Pilot, notify Flight
        Ops Payroll (469- 603 -1093) to begin USERRA pay rate beginning on the 6'h calendar day
        following the "return to work" date provided by the Pilot.
              o Confirm this telecom with an email to: FlightOpsPayrolltu7wnco.com ;
                  colleen.ireland(awnco.com; John.freed(a wnco.com. SUBJ: MILOA Return to Work Pay.
                  "Flight Ops Employee John Doe, EE 12345, will return to work effective [date1].
                  Requalification training will begin on [date2]. Please initiate payroll action to begin pay
                  based upon pro rata of schedule line guarantee rate TFP beginning [date1 + 5 calendar
                  days] and continuing until Pilot enters requalification training."


        Retain this checklist and a copy of the email sent in the Pilot's folder in the Crew Base


                                                                            MILOA Handbook 1 Nov 1, 20141 Page 14




                                                                                                   SWA-HuntsII
                                                                                                   SWA-H unts l l009111
                                                                                                                  009111
Case 4:19-cv-00083-PJH Document 99-5 Filed 02/17/21 Page 86 of 86




     This handbook accepted to satisfy the Agreement, Paragraph 12.F.1.c.
     on this 30TH day of Od           -e r      , 2014.




 Cap 4. in Craig J Drew                         Captain Mark Richardson
 Vic President                                  President
 Flight Operations                              Southwest Airlines Pilots' Assoc.
 Southwest Airlines Co.




                                                    MILOA Handbook 1 Nov 1, 20141 Page 15




                                                                          SWA-HuntsII
                                                                          SWA-H unts l l009112
                                                                                        009112
